Execution Version


Published Deal CUSIP Number – 807068AF8
Published Revolving Credit Facility CUSIP Number – 807068AG6









--------------------------------------------------------------------------------

]




CREDIT AGREEMENT
Dated as of January 5, 2017
among
SCHOLASTIC CORPORATION
and
SCHOLASTIC INC.
as Borrowers
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
BRANCH BANKING AND TRUST COMPANY
as Documentation Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent,
CAPITAL ONE NATIONAL ASSOCIATION, FIFTH THIRD BANK and HSBC BANK USA, NATIONAL
ASSOCIATION
as Co-Agents
and
BANK OF AMERICA, N.A.
as Administrative Agent







--------------------------------------------------------------------------------



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES,
LLC as Joint Lead Arrangers and Joint Bookrunners



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

SECTION 1.01
Certain Defined Terms    1

SECTION 1.02
Computation of Time Periods; Other Interpretive Provisions    16

SECTION 1.03
Accounting Terms    17

SECTION 1.04
Letter of Credit Amounts    18

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES    18

SECTION 2.01
Commitments    18

SECTION 2.02
Making the Revolving Credit Advances    18

SECTION 2.03
[Reserved.]    20

SECTION 2.04
Swingline Advances    20

SECTION 2.05
Termination or Reduction of the Commitments    22

SECTION 2.06
Repayment of Revolving Credit Advances, Swingline Advances and Letter of Credit
Advances; Evidence of Debt    23

SECTION 2.07
Interest on Revolving Credit Advances, Swingline Advances and Letter of Credit
Advances    23

SECTION 2.08
Interest Rate Determination    24

SECTION 2.09
Optional Conversion of Revolving Credit Advances    25

SECTION 2.10
Prepayments of Revolving Credit Advances    26

SECTION 2.11
Increased Costs; Reserves on Eurodollar Rate Advances    27

SECTION 2.12
Illegality    28

SECTION 2.13
Payments and Computations    29

SECTION 2.14
Taxes    30

SECTION 2.15
Sharing of Payments, Etc    35

SECTION 2.16
Letters of Credit    35

SECTION 2.17
Use of Proceeds    43

SECTION 2.18
Increase in the Aggregate Commitments    43

SECTION 2.19
Obligations and Communications of the Borrowers    45

SECTION 2.20
Subrogation and Contribution    45

SECTION 2.21
Fees    45

SECTION 2.22
Defaulting Lenders    46

SECTION 2.23
Mitigation Obligations; Replacement of Lenders    48

SECTION 2.24
Cash Collateral    48

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING    49

SECTION 3.01
Conditions Precedent to Effectiveness    49

SECTION 3.02
Conditions Precedent to each Borrowing, each Issuance and Renewal of Letters of
Credit and each Increase Date    51

SECTION 3.03
Determinations Under Section 3.01    51

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    51

SECTION 4.01
Representations and Warranties of the Borrowers    51

ARTICLE V
COVENANTS OF THE BORROWERS    53

SECTION 5.01
Affirmative Covenants    53

SECTION 5.02
Negative Covenants    56

SECTION 5.03
Financial Covenants    59

ARTICLE VI
EVENTS OF DEFAULT    59

SECTION 6.01
Events of Default    59

SECTION 6.02
Application of Funds    61

ARTICLE VII
THE AGENT    62

SECTION 7.01
Appointment and Authority    62

SECTION 7.02
Rights as a Lender    63

SECTION 7.03
Exculpatory Provisions    63

SECTION 7.04
Reliance by Agent    64

SECTION 7.05
Delegation of Duties    64

SECTION 7.06
Resignation of Agent    64

SECTION 7.07
Non-Reliance on Agent and Other Lenders    66

SECTION 7.08
No Other Duties, Etc    66

SECTION 7.09
Agent May File Proofs of Claim    66

ARTICLE VIII
MISCELLANEOUS    67

SECTION 8.01
Amendments, Etc    67

SECTION 8.02
Notices, Etc    68

SECTION 8.03
No Waiver; Remedies; Enforcement    69

SECTION 8.04
Costs and Expenses; Indemnity    70

SECTION 8.05
Right of Set-off    72

SECTION 8.06
Binding Effect    72

SECTION 8.07
Assignments and Participations    72

SECTION 8.08
Treatment of Certain Information; Confidentiality    77

SECTION 8.09
No Advisory or Fiduciary Responsibility    78

SECTION 8.10
Governing Law; Jurisdiction, Etc    78

SECTION 8.11
Execution in Counterparts; Electronic Execution    79

SECTION 8.12
Waiver of Jury Trial    80

SECTION 8.13
USA Patriot Act    80

SECTION 8.14
Replacement of Lenders    80

SECTION 8.15
Survival of Representations and Warranties    81

SECTION 8.16
Payments Set Aside    81

SECTION 8.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    81

Schedules
Commitment Schedule
Schedule 1.01(a)
–    Certain Addresses for Notices

Schedule 2.16(h)
–    Existing Letter of Credit

Schedule 4.01(i)
–    Subsidiaries

Schedule 5.02(a)
–    Existing Liens



Exhibits
Exhibit A
–    Form of Revolving Credit Note

Exhibit B-1
–    Form of Notice of Revolving Credit Borrowing

Exhibit B-2
–    Form of Notice of Swingline Borrowing

Exhibit C
–    Form of Assignment and Assumption

Exhibit D
–    Form of Opinion of Counsel for the Borrowers

Exhibit E
–    Form of Financial Covenants Compliance Certificate

Exhibit F
–    List of Closing Documents

Exhibit G
–    Administrative Questionnaire

Exhibit H    –     Forms of U.S. Tax Compliance Certificates




NAI-1502274953v9

--------------------------------------------------------------------------------






CREDIT AGREEMENT
Dated as of January 5, 2017
This CREDIT AGREEMENT is by and among SCHOLASTIC CORPORATION, a Delaware
corporation (the “Holding Company”), and SCHOLASTIC INC., a New York corporation
(the “Operating Company”; the Holding Company and the Operating Company are,
collectively, the “Borrowers” and, individually, each a “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, BRANCH BANKING AND TRUST COMPANY, as
documentation agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent, CAPITAL ONE NATIONAL ASSOCIATION, FIFTH THIRD BANK and HSBC BANK USA,
NATIONAL ASSOCIATION, each as co-agents, and BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (the “Agent”) for the Lenders (as hereinafter
defined). The parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01    Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the Agent.


“Advance” means a Revolving Credit Advance, a Swingline Advance, or a Letter of
Credit Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent’s Account” means, at any time, the account of the Agent most recently
designated by it for the applicable purpose by notice to the Lenders.
“Applicable Lending Office” means, as to the Agent, the Issuing Bank or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
“Applicable Rate” means, for any day, with respect to any Eurodollar Rate
Advance or any Base Rate Advance or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “Base Rate Spread” or “Facility Fee
Rate”, as the case may be, determined by reference to the Consolidated Debt
Ratio as of the most recent determination date:


NAI-1502274953v9

--------------------------------------------------------------------------------





Consolidated Debt Ratio
Eurodollar Spread
Base Rate Spread
Facility Fee Rate
Level 1
Less than 0.20 to 1.0
1.175%
0.175%
0.20%
Level 2
Greater than or equal to 0.20 to 1.0 but less than 0.30 to 1.0
1.25%
0.25%
0.25%
Level 3 Greater than or equal to 0.30 to 1.0 but less than 0.40 to 1.0
1.325%
0.325%
0.30%
Level 4 Greater than or equal to 0.40 to 1.0 but less than 0.50 to 1.0
1.40%
0.40%
0.35%
Level 5 Greater than or equal to 0.50 to 1.0
1.60%
0.60%
0.40%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Holding Company based upon the Holding
Company’s annual or quarterly Consolidated financial statements delivered
pursuant to Section 5.01(a), and each change in the Applicable Rate resulting
from a change in the Consolidated Debt Ratio shall be effective during the
period commencing on and including the date that is five (5) Business Days after
such date of delivery to the Agent of such Consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that the Consolidated Debt
Ratio shall be deemed to be in Level 5 (A) at any time that an Event of Default
has occurred and is continuing or (B) at the option of the Agent or at the
request of the Required Lenders if the Borrowers fail to deliver the annual or
quarterly Consolidated financial statements required to be delivered pursuant to
Section 5.01, during the period beginning five (5) Business Days following the
expiration of the time for delivery thereof until the date that is five (5)
Business Days after such consolidated financial statements are delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.13(f), and (b) the initial Applicable Rate shall be set
forth in Level 1 until the fifth Business Day immediately following the date of
delivery to the Agent of the Consolidated financial statements described in the
immediately preceding paragraph for the first fiscal quarter to occur following
the Effective Date indicating such change in the Consolidated Debt Ratio. Any
adjustment in the Applicable Rate shall be applicable to all Advances then
existing or subsequently made or issued.


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
“Arranger” means MLPFS and Wells Fargo Securities, LLC, each in its capacity as
joint lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any other party whose
consent is required by


2     
NAI-1502274953v9

--------------------------------------------------------------------------------





Section 8.07), and accepted by the Agent, in substantially the form of Exhibit C
hereto or any other form (including an electronic documentation form generated
by use of an electronic platform) approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.18(d).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.04. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., and its successors and assigns.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment.
“Base Rate” means, for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i) or a Swingline Advance, each based on the Base
Rate.
“Borrower Materials” has the meaning specified in Section 5.01.


“Borrowing” means a Revolving Credit Borrowing or a Swingline Advance.
“Business Day” means a day other than a Saturday, Sunday or other day of the
year on which banks are not required or authorized by law to close, or in fact
are closed, in New York City and, if


3     
NAI-1502274953v9

--------------------------------------------------------------------------------





the applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Bank, the Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Exposure, the obligations in
respect of Swingline Advances, or obligations of the Lenders to fund
participations in respect of either thereof (as the context may require), (a)
cash or deposit account balances, (b) backstop letters of credit entered into on
terms, from issuers and in amounts satisfactory to the Agent and the Issuing
Bank, and/or (c) if the Agent and the Issuing Bank or Swingline Lender shall
agree, in their sole discretion, other credit support, in each case, in Dollars
and pursuant to documentation in form and substance satisfactory to the Agent
and Issuing Bank or Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Revolving Credit
Advances or Swingline Advances.
“Commitment” means a Revolving Credit Commitment.
“Commitment Date” has the meaning specified in Section 2.18(b).
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Debt Ratio” shall mean, as of any time, the ratio of (a) Total
Consolidated Debt to (b) the sum of (i) Total Consolidated Debt, (ii) the
aggregate value of stockholders’ equity (as set forth in the then most current
consolidated balance sheet of the Holding Company) but excluding unrealized
gains and losses reflected in other comprehensive income in respect of qualified
and non-qualified defined benefit pension plans, as well as other
post-retirements benefit plans of the Borrowers and their Consolidated
Subsidiaries, and (iii) the aggregate value of all preferred stock (as set forth
in the most current consolidated balance sheet of the Holding Company).
“Consolidated Interest Coverage Ratio” shall mean, for any period of the most
recent four consecutive fiscal quarters of the Borrowers and their Subsidiaries
ending on or before any date of


4     
NAI-1502274953v9

--------------------------------------------------------------------------------





determination, the ratio of (a) the sum of (i) net income (or net loss), (ii)
any extraordinary, non-recurring or unusual non-cash losses, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense (but excluding any
amortization of prepublication costs and expenses) and (vi) gross interest
expense, less (vii) any extraordinary, non-recurring or unusual non-cash gains,
to (b) gross interest expense, all as recorded for such period.
“Consolidated Leverage Ratio” shall mean, for any period of the most recent four
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on or
before any date of determination, the ratio of (a) Total Consolidated Debt to
(b) the sum of (i) net income (or net loss), (ii) any extraordinary,
non-recurring or unusual non-cash losses, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense (but excluding any amortization
of prepublication costs and expenses) and (vi) gross interest expense, less
(vii) any extraordinary, non-recurring or unusual non-cash gains, all as
recorded for such period.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrowers and their Consolidated Subsidiaries.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Credit Exposure at such time.
“Credit Party” means the Agent, the Issuing Bank, the Swingline Lender or any
other Lender.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all obligations of such Person as lessee under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (e) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit (other than obligations in respect of
letters of credit issued to provide for the payment of goods or services, to
backstop worker’s compensation obligations or as rental security deposits, in
each case incurred in the ordinary course of business), (f) all Debt of others
referred to in clauses (a) through (e) above or clause (g) below guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss, (3)
to supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (h) all Debt referred to in clauses (a) through (f) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.


5     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Advances, (ii) fund any portion of its participations in Letters of
Credit or Swingline Advances or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrowers or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit and Swingline Advances under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Agent, or (d) has or has a direct or indirect parent company that
has, (i) become the subject of a Bankruptcy Event, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) as of the date established therefor by the Agent in a
written notice of such determination, which shall be delivered by the Agent to
the Borrowers, the Issuing Bank, the Swingline Lender and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Dollar” and “$” mean lawful money of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


6     
NAI-1502274953v9

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07 (subject to such consents, if any, required under
Section 8.07(b)(iii)).
“Environmental Claim” means (a) any unfulfilled responsibility or liability or
unlawful act or omission under any Environmental Law; (b) any tortious act or
omission or breach of contract pertaining to any Environmental Substance; or (c)
any other violation or claim under any Environmental Law or in respect of any
Environmental Substance.
“Environmental Law” and “Environmental Laws” respectively mean any one or more
of the applicable laws pertaining to: (a) any emission, discharge, release,
runoff, disposal or presence in the environment of any Environmental Substance;
(b) any cleanup, containment, manufacturing, treatment, handling,
transportation, storage or sale of or other activity pertaining to any
Environmental Substance; or (c) any other peril to public or occupational health
or safety or to the environment that may be posed by an Environmental Substance.
“Environmental Substance” means any toxic substance, hazardous material,
contaminant, waste, pollutant or other similar product or substance that may
pose a threat to public or occupational health or safety or to the environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (and any successors thereto), and the regulations promulgated
and rulings issued thereunder.
“ERISA Affiliate” means any Person that (i) for purposes of Title IV of ERISA is
a member of any of the Borrowers’ controlled group, or (ii) is under common
control with any of the Borrowers, within the meaning of Section 414 of the
Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of either Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by either or either Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 206(g) of ERISA; or (h)
the institution by the PBGC of


7     
NAI-1502274953v9

--------------------------------------------------------------------------------





proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;


provided that: (i) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and (ii) if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii) and based on clause (a) of the definition of
“Eurodollar Rate”.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 8.07) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.14(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(e), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.


8     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Existing Credit Agreement” means the Credit Agreement dated as of June 1, 2007
among the Borrowers, the lenders parties thereto and JPMorgan Chase Bank,
National Association, as agent, as amended, supplemented or otherwise modified
prior to the Effective Date.
“Existing Letter of Credit” has the meaning specified in Section 2.16(h).
“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States with respect to the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.
“Fee Letter” means the letter agreement, dated November 22, 2016, among the
Borrowers, the Agent and MLPFS.


“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Exposure other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Share of Swingline Advances
other than Swingline Advances as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Incremental Assumption Agreement” has the meaning specified in Section
2.18(d)(ii).
Increase Date” has the meaning specified in Section 2.18(a).


9     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Increasing Lender” has the meaning specified in Section 2.18(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date such
Eurodollar Rate Advance is disbursed or Converted to or continued as a
Eurodollar Rate Advance and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrowers in their Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Termination Date of the
Facility under which such Advance was made.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder and as the “L/C Issuer” referred to in the Fee Letter, or any
successor issuer of Letters of Credit hereunder.
“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Letter of Credit Advances that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The L/C Exposure of any Lender at any time
shall be its Pro Rata Share of the total L/C Exposure at such time.
“L/C Related Documents” has the meaning specified in Section 2.16(f).
“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 and each Person that shall become a party
hereto pursuant to Section 8.07. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” has the meaning specified in Section 2.16(a).
“Letter of Credit Advance” means an advance made by the Issuing Bank resulting
from a drawing under any Letter of Credit which has not been reimbursed on the
date when made or refinanced by a Revolving Credit Borrowing in the form of a
Base Rate Advance.


10     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Letter of Credit Agreement” has the meaning specified in Section 2.16(b)(i).
“Letter of Credit Facility” means the lesser of (a) $50,000,000, as such amount
may be reduced at or prior to such time pursuant to Section 2.05 and (b) the
Revolving Credit Facility. The Letter of Credit Facility is part of, and not in
addition to, the Revolving Credit Facility.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement, any Notes, the Fee Letter, each Letter of
Credit Agreement, each other L/C Related Document, and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.24
of this Agreement, as each may be amended, supplemented or otherwise modified
from time to time.
“Loan Notice” means a Notice of Revolving Credit Borrowing or a Notice of
Swingline Borrowing, which shall be substantially in the respective form of
Exhibit B-1 or B-2, as applicable, or such other form as may be approved by the
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Agent); each appropriately completed and
signed by a Responsible Officer of a Borrower.


“Material Adverse Change” means any material adverse change in the assets,
business, operations, property or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, operations, property or condition (financial or otherwise) of the
Borrowers and their Subsidiaries taken as a whole or (b) the ability of the
Borrowers to perform their obligations under the Loan Documents.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.24(a)(i),
(a)(ii) or (a)(iii), an amount equal to 100% of the outstanding amount of all
L/C Exposure, and (c) otherwise, an amount determined by the Agent and the
Issuing Bank in their sole discretion.


“MLFPS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Money Market Rate” means such rate of interest per annum (if any) as the
Swingline Lender may quote from time to time on any single commercial borrowing
for a period of up to 90 days.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.


11     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of a Borrower or any
ERISA Affiliate and at least one Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which such Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Revolving Credit Note.
“Notice of Issuance” has the meaning specified in Section 2.16(b)(i).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
“Notice of Swingline Borrowing” has the meaning specified in Section 2.04(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).
“Participant” has the meaning specified in Section 8.07(d).


“Participant Register” has the meaning specified in Section 8.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 5.01(e) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days or are being contested by good faith
by appropriate proceedings and as to which appropriate reserves are being
maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


12     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 5.01.


“Pro Rata Share” of any amount means, with respect to any Lender at any time,
with respect to Revolving Credit Advances, Letter of Credit Advances or
Swingline Advances, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
and the denominator of which is the Revolving Credit Facility at such time;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Credit Commitment shall be disregarded in
the calculation. If the Commitments have terminated or expired, the Pro Rata
Share shall be determined based upon the Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.
“Public Lender” has the meaning specified in Section 5.01.


“Recipient” means the Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Borrower
hereunder.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Removal Effective Date” has the meaning specified in Section 7.06(b).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time. The Credit Exposure and unused Commitment
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that, the amount of any participation in any Swingline
Advance and Unreimbursed Amounts that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Lender shall be deemed
to be held by the Lender that is the Swingline Lender or the Issuing Bank, as
the case may be, in making such determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Borrower,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 3.01, the secretary or any assistant secretary of a Borrower and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Borrower so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Borrower designated in or pursuant to an agreement between the
applicable Borrower and the Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower. To the extent requested by
the Agent, each Responsible Officer will provide an incumbency certificate and
to the extent requested by the Agent, appropriate authorization documentation,
in form and substance satisfactory to the Agent.
“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurodollar
Rate Advance.


13     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Commitment” means, with respect to any Lender at any time (a)
the amount set forth opposite such Lender’s name on the Commitment Schedule
under the caption “Revolving Credit Commitment” (b) if such Lender has become a
Lender hereunder pursuant to an Incremental Assumption Agreement, the amount set
forth in such Incremental Assumption Agreement or (c) if such Lender has entered
into any Assignment and Assumption, the amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18. On
the Effective Date, the aggregate Revolving Credit Commitments of the Lenders is
$375,000,000.
“Revolving Credit Commitment Increase” has the meaning specified in Section
2.18(a).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit
Advances and its L/C Exposure and Swingline Exposure at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender requesting the same, in substantially the form of Exhibit A
hereto, evidencing the aggregate indebtedness of such Borrower to such Lender
resulting from the Revolving Credit Advances made by such Lender.
“Robinson Family” means Richard Robinson, Barbara Robinson Buckland, Florence R.
Ford, Mary Sue Robinson Morrill and William W. Robinson, the spouses and
descendants of any of them, and any trust or estate whose legal representatives
or beneficiaries (or in the case of a Person with more than one legal
representative or beneficiary, at least half of whose legal representatives or
beneficiaries) consist of one or more of the foregoing individuals, spouses and
descendants; and the trusts respectively created under the will of Maurice R.
Robinson and/or the will of Florence L. Robinson so long as at least half of
their respective trustees or beneficiaries continue to consist of one or more of
the foregoing individuals, spouses and/or descendants.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


“Significant Subsidiary” shall mean any Subsidiary that owns 10% or more of the
total consolidated assets of the Holding Company and its subsidiaries and
contributes 10% or more of their total consolidated revenue from operations.
Each direct and indirect parent (other than the Holding Company or the Operating
Company) of a Significant Subsidiary also shall be deemed a Significant
Subsidiary.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of a Borrower or any
ERISA Affiliate and no Person other than the Borrowers and the ERISA Affiliates,
or (b) was so maintained and in respect of which a Borrower or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.


14     
NAI-1502274953v9

--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Swingline Advance” means an Advance made pursuant to Section 2.04.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Advances outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Advances hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier of January 5, 2022 and the date of
termination in whole of the Revolving Credit Commitments pursuant to Section
2.05 or 6.01.
“Total Consolidated Debt” shall mean the consolidated Debt of the Borrowers and
their Subsidiaries.
“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or the Advances comprising such Borrowing,
is determined by reference to the Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in


15     
NAI-1502274953v9

--------------------------------------------------------------------------------





such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Unreimbursed Amount” has the meaning specified in Section 2.16(c)(i).


“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Letter of Credit Advances and Swingline Advances made by such Lender, in each
case in its capacity as a Lender, and outstanding at such time, and (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate amount of Swingline Advances
outstanding at such time, and (C) to the extent not included in clause (b)(i) of
this definition, the aggregate principal amount of all Letter of Credit Advances
made by the Issuing Bank pursuant to Section 2.16(d) and outstanding at such
time.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.14(e)(ii)(B)(3).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of a majority of the
directors (or persons performing similar functions) of such Person, even if the
right so to vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Computation of Time Periods; Other Interpretive Provisions. (a)
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
(b)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any organizational document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof,


16     
NAI-1502274953v9

--------------------------------------------------------------------------------





(iv) all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate.
SECTION 1.03    Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles (“GAAP”). Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrowers or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrowers shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements referred to in Section 4.01(f) for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
SECTION 1.04    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


17     
NAI-1502274953v9

--------------------------------------------------------------------------------





ARTICLE II    

AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01    Commitments. Subject to the terms and conditions hereinafter set
forth, each Lender severally agrees to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount for each such Advance not
to exceed such Lender’s Unused Revolving Credit Commitment at such time. Each
Revolving Credit Borrowing (other than a Swingline Advance) shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof in the case of Base Rate Advances, or shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Eurodollar Rate Advances, and shall consist of Revolving Credit Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Each Swingline Advance shall be in an amount that is an
integral multiple of $250,000 and not less than $250,000. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrowers may borrow Revolving
Credit Borrowings under this Section 2.01, prepay Revolving Credit Borrowings
pursuant to Section 2.10 and reborrow Revolving Credit Borrowings under this
Section 2.01.
SECTION 2.02    Making the Revolving Credit Advances.
(a)    Each Revolving Credit Borrowing shall be made on irrevocable notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurodollar Rate Advances or (y) 11:00
A.M. (New York City time) on the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Base Rate Advances, by
the applicable Borrower to the Agent, which shall give to each Lender prompt
notice thereof. Each such notice of a Revolving Credit Borrowing may be given by
(A) telephone or (B) notice substantially in the form of Exhibit B-1 (a “Notice
of Revolving Credit Borrowing”); provided that any telephonic notice must be
confirmed immediately by delivery by the applicable Borrower to the Agent of a
Notice of Revolving Credit Borrowing specifying therein the requested (i) date
of such Revolving Credit Borrowing (which must be a Business Day), (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurodollar Rate Advances, the initial Interest Period
for each such Revolving Credit Advance. If the applicable Borrower fails to
specify a Type of Advance in a Notice of Revolving Credit Borrowing or if the
applicable Borrower fails to give a timely notice requesting a Conversion or
continuation, then the applicable Advances shall be made as, or converted to,
Base Rate Advances. Any such automatic conversion to Base Rate Advances shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Advances. If the applicable Borrower requests
a Borrowing of, Conversion to, or continuation of Eurodollar Rate Advances in
any such Notice of Revolving Credit Borrowing, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swingline Advance may not be
converted to a Eurodollar Rate Advance. Each Lender shall, before 2:00 P.M. (New
York City time) on the date of such Revolving Credit Borrowing make available
for the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s ratable portion of such Revolving
Credit Borrowing. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the applicable Borrower at the Agent’s address referred to in
Section 8.02; provided, however, that, in the case of any such Borrowing, the
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Letter of Credit Advances made by the Issuing Bank and by any
other Lender and outstanding on the date of such Revolving Credit Borrowing,
plus interest accrued and unpaid thereon to


18     
NAI-1502274953v9

--------------------------------------------------------------------------------





and as of such date, available to the Issuing Bank and such other Lenders for
repayment of such Letter of Credit Advances.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) no
more than twelve separate Eurodollar Rate Advances may be outstanding at any
time.
(c)    Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the applicable Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the applicable Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing, the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance, to be made by such Lender as
part of such Revolving Credit Borrowing, when such Revolving Credit Advance, as
a result of such failure, is not made on such date. Except as otherwise provided
herein, a Eurodollar Rate Advance may be continued or Converted only on the last
day of an Interest Period for such Eurodollar Rate Advance. During the existence
of a Default, no Advance may be requested as, Converted to or continued as
Eurodollar Rate Advances without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the outstanding Eurodollar Rate
Advances be converted immediately to Base Rate Advances.
(d)    Unless the Agent shall have received notice from a Lender prior to the
date of any Revolving Credit Borrowing of Eurodollar Rate Advances (or in the
case of any Revolving Credit Borrowing of Base Rate Advances, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection (a)
of this Section 2.02 (or in the case of any Revolving Credit Borrowing of Base
Rate Advances, that such Lender has made such share available in accordance with
and at the time required by such Section) and the Agent may, in reliance upon
such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the applicable
Borrower severally agree to repay to the Agent forthwith on demand in
immediately available funds such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to Base Rate
Advances, and (ii) in the case of such Lender, the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Agent in connection with the foregoing. If a
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to such Borrower the amount
of such interest paid by such Borrower for such period. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing for purposes of this Agreement. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Agent. A notice of the Agent to
any Lender, the Issuing Bank or the Borrowers with respect to any amount owing
under this subsection (d) shall be conclusive, absent manifest error


19     
NAI-1502274953v9

--------------------------------------------------------------------------------





(e)    The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
(f)    Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrowers and
the Lenders in the absence of manifest error.
(g)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or the portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrowers, the Agent and such Lender.
(h)    Notwithstanding the foregoing, Swingline Advances shall be made as
provided in Section 2.04.
SECTION 2.03    [Reserved.]
SECTION 2.04    Swingline Advances.
(a)    Swingline Facility. Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this Section, may in its sole discretion, make Swingline Advances to
the Borrowers from time to time on any Business Day during the period from the
Effective Date until the Termination Date, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Advances exceeding $15,000,000 (notwithstanding the
fact that such Swingline Advances, when aggregated with the Pro Rata Share of
the Revolving Credit Exposure of the Lender acting as Swingline Lender may
exceed the amount of such Lender’s Revolving Credit Commitment) or (ii) the
total Revolving Credit Exposures exceeding the total Revolving Credit
Commitments; provided that (A) the Swingline Lender shall not be required to
make a Swingline Advance to refinance an outstanding Swingline Advance and (B)
the Swingline Lender shall not be under any obligation to make any Swingline
Advance if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Advance may have,
Fronting Exposure. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Advances. Immediately upon the making of a Swingline Advance, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline
Advance in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Swingline Advance.
(b)    Borrowing Procedures. Each Swingline Advance shall be made upon the
applicable Borrower’s irrevocable notice to the Swingline Lender and the Agent,
which may be given by: (A) telephone or (B) notice substantially in the form of
Exhibit B-2 (a “Notice of Swingline Borrowing”); provided that any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and the
Agent of a Notice of Swingline Borrowing. Each such Notice of Swingline
Borrowing must be received by the Swingline Lender and the Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000, and (ii) the requested date
of the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Notice of Swingline Borrowing, the Swingline Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Notice of Swingline Borrowing and, if not,


20     
NAI-1502274953v9

--------------------------------------------------------------------------------





the Swingline Lender will notify the Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swingline Advance (A) directing the
Swingline Lender not to make such Swingline Advance as a result of the
limitations set forth in Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article III is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may, make the
amount of its Swingline Advance available to the applicable Borrower at its
office by crediting the account of such Borrower on the books of the Swingline
Lender in immediately available funds.
(c)    Refinancing of Swingline Advances.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
Swingline Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Loan Notice for purposes hereof)
and in accordance with the requirements of Sections 2.01 and 2.02, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Advances, but subject to the unutilized portion of the Revolving
Credit Facility and the conditions set forth in Section 3.02. The Swingline
Lender shall furnish the Borrowers with a copy of the applicable Loan Notice
promptly after delivering such notice to the Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Loan Notice
available to the Agent in immediately available funds (and the Agent may apply
Cash Collateral available with respect to the applicable Swingline Advance) for
the account of the Swingline Lender at the Agent’s Applicable Lending Office not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Advance to the applicable Borrower in such
amount. The Agent shall remit the funds so received to the Swingline Lender.


(ii)    If for any reason any Swingline Advance cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for a Base Rate Advance submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the Lenders
fund its risk participation in the relevant Swingline Advance and each Lender’s
payment to the Agent for the account of the Swingline Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)    If any Lender fails to make available to the Agent for the account of
the Swingline Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swingline Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Advance included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swingline
Advance, as the case may be. A certificate of the Swingline Lender submitted to
any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.




21     
NAI-1502274953v9

--------------------------------------------------------------------------------





(iv)    Each Lender’s obligation to make Revolving Credit Advances or to
purchase and fund risk participations in Swingline Advances pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Lender’s obligation to make Revolving Credit Advances pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 3.02 (other than
delivery by the applicable Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swingline Advances, together with interest as provided herein.


(d)    Repayment of Participations in Swingline Advances.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Swingline Lender.


(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Advance is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.16 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Pro Rata Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Lenders under this clause shall survive
the payment in full of the debts, liabilities and other obligations under this
Agreement and the other Loan Documents and the termination of this Agreement.


(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Advances.
Until each Lender funds its Base Rate Advance or risk participation pursuant to
this Section to refinance such Lender’s Pro Rata Share of any Swingline Advance,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swingline Lender.


(f)    Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Advances directly
to the Swingline Lender.
 
SECTION 2.05    Termination or Reduction of the Commitments. Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Termination
Date. The Borrowers shall have the right, upon at least five Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the Letter of Credit Facility and the Unused Revolving Credit
Commitments, provided that each partial reduction shall be in the aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
The Letter of Credit Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the Letter of Credit Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.
SECTION 2.06    Repayment of Revolving Credit Advances, Swingline Advances and
Letter of Credit Advances; Evidence of Debt.


22     
NAI-1502274953v9

--------------------------------------------------------------------------------





(a)    Revolving Credit Advances. The Borrowers shall repay to the Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of the Revolving Credit Advances then outstanding.
(b)    [Reserved.]
(c)    Letter of Credit Advances. The Borrowers shall repay to the Agent for the
account of the Issuing Bank and each other Lender that has made a Letter of
Credit Advance the outstanding principal amount of each Letter of Credit Advance
made by each of them on the earlier of the Termination Date or on demand.
(d)    Swingline Advances. The Borrowers shall repay the then unpaid principal
amount of each Swingline Advance (and accrued interest thereon) on the earlier
of (i) the Termination Date and (ii) the first date after such Swingline Advance
is made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Advance is made; provided that on each date
that a Revolving Credit Borrowing is made, the Borrowers shall repay all
Swingline Advances then outstanding.
(e)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Agent shall maintain accounts in which it shall record (i) the
amount of each Advance made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph (e) shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Advances in accordance with the terms of this Agreement.
(f)    Any Lender may request that Advances made by it be evidenced by the
applicable Notes. In such event, the Borrowers shall prepare, execute and
deliver to such Lender the applicable Notes payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Advances evidenced by such Notes and interest thereon shall at
all times (including after assignment pursuant to Section 8.07) be represented
by such Notes payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.07    Interest on Revolving Credit Advances, Swingline Advances and
Letter of Credit Advances. (1) Scheduled Interest. The Borrowers shall pay
interest on the unpaid principal amount of each Revolving Credit Advance, each
Swingline Advance and each Letter of Credit Advance owing to each Lender from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Rate in effect from time to
time, payable in arrears quarterly on the last day of each February, May, August
and November during such periods and on the date all Base Rate Advances shall be
Converted or paid in full. In addition, if such Advance is a Letter of


23     
NAI-1502274953v9

--------------------------------------------------------------------------------





Credit Advance, interest shall be at the rate per annum specified in Section
2.16(c)(iii) hereof, and shall be payable in accordance with such Section
2.16(c)(iii).
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Rate in effect from
time to time payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(iii)    Swingline Advances. With respect to a Swingline Advance, a rate per
annum equal at all times to either (x) the Base Rate in effect from time to time
plus the Applicable Rate in effect from time to time or (y) the Money Market
Rate in effect from time to time, payable in accordance with the terms of
Section 2.06(d). Each Swingline Advance shall be a Base Rate Advance unless,
prior to requesting a Swingline Advance, the applicable Borrower shall have
requested that such Swingline Advance bear interest at the Money Market Rate and
the Swingline Lender shall have quoted a Money Market Rate therefor which such
Borrower shall select in its notice delivered pursuant to Section 2.04(b);
provided that the Swingline Lender shall only be required to provide interest
rate quotes for a Money Market Rate to the extent of availability of Money
Market Rates by the Swingline Lender.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Agent may, and upon the request of the Required Lenders
shall, give notice to the Borrowers to pay, and the Borrowers shall pay,
interest (“Default Interest”) on the unpaid principal amount of each Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
whether or not previously required by the Agent.
SECTION 2.08    Interest Rate Determination. (1) The Agent shall give prompt
notice to the Borrowers and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i), (ii) or (iii).
(a)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(b)    Inability to Determine Rates.
(i)    If in connection with any request for a Eurodollar Rate Advance or a
Conversion to or continuation thereof, (A) the Agent determines that (x) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Advance, or (y) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance or in connection with an existing or proposed Base Rate
Advance (in each case with respect to clause (A), “Impacted Loans”), or (B) the
Agent or the Required Lenders determine that for any reason Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Advance
does not adequately and fairly reflect the cost to such Lenders of funding such
Advance, the Agent will promptly so notify the Borrowers and each


24     
NAI-1502274953v9

--------------------------------------------------------------------------------





Lender. Thereafter, (I) the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (II) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Lenders) revokes such notice.
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, Conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.


(ii)    Notwithstanding the foregoing, if the Agent has made the determination
described in clause (c)(i)(A) of this Section, the Agent in consultation with
the Borrowers and the Required Lenders may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (A) the Agent revokes the
notice delivered with respect to the Impacted Loans under clause (c)(i) of this
Section, (B) the Agent or the Required Lenders notify the Agent and the
Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (C) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its Applicable
Lending Office to make, maintain or fund Advances whose interest is determined
by reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Agent and the Borrowers written notice thereof.
SECTION 2.09    Optional Conversion of Revolving Credit Advances. Each Borrower
may on any Business Day, upon notice given to the Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert Revolving Credit Advances of one Type comprising the same Borrowing made
to such Borrower into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under Section
2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
applicable Borrower. This Section shall not apply to Swingline Advances, which
may not be converted or continued.
SECTION 2.10    Prepayments of Revolving Credit Advances.
(a)    Optional.


(i)    The Borrowers may, pursuant to delivery to the Agent of written notice,
at any time or from time to time voluntarily prepay Revolving Credit Advances in
whole or in part without premium or penalty subject to Section 8.04(e); provided
that, unless otherwise agreed by the Agent, (A) such notice must be received by
the Agent not later than 11:00 a.m. (New York City time) (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Advances and (2) on the
date of prepayment of Base Rate Advances; (B) any prepayment of


25     
NAI-1502274953v9

--------------------------------------------------------------------------------





Eurodollar Rate Advances shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Advances shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Advance to be prepaid and, if Eurodollar Rate
Advances are to be prepaid, the Interest Period(s) of such Advances. The Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share in respect of the relevant Facility). If such notice is
given by a Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Advance shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 8.04(e). Subject to Section 2.22, such prepayments
shall be paid to the Lenders in accordance with their respective Pro Rata Share
in respect of each of the relevant Facilities.


(ii)    The Borrowers may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a written notice (with a copy to the Agent),
at any time or from time to time, voluntarily prepay Swingline Advances in whole
or in part without premium or penalty; provided that, unless otherwise agreed by
the Swingline Lender, (A) such notice must be received by the Swingline Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and (B)
any such prepayment shall be in a minimum principal amount of $250,000 or a
whole multiple of $250,000 in excess hereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by a Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 8.04(e).


(a)    Mandatory. If for any reason on any Business Day (1) the sum of the
aggregate principal amount of (x) the Revolving Credit Advances and (y) the
Letter of Credit Advances then outstanding plus the aggregate Available Amount
of all Letters of Credit then outstanding exceeds (2) the Revolving Credit
Facility on such Business Day, then the Borrowers shall immediately prepay
Revolving Credit Advances, Swingline Advances and Letter of Credit Advances
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Exposure in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Exposure pursuant to this Section 2.10(b) unless, after
the prepayment of the Revolving Credit Advances and Swingline Advances, the sum
of the items described in clause (1) above exceeds the Revolving Credit Facility
at such time. Such prepayments of the Revolving Credit Facility shall be first
applied to prepay Letter of Credit Advances then outstanding until such Advances
are paid in full, and second applied to prepay Revolving Credit Advances then
outstanding comprising part of the same Borrowings until such Advances are paid
in full.
SECTION 2.11    Increased Costs; Reserves on Eurodollar Rate Advances.
(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.11(d)) or
the Issuing Bank;




26     
NAI-1502274953v9

--------------------------------------------------------------------------------





(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes,
Excluded Taxes and Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, the
Borrowers will jointly and severally pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any Applicable
Lending Office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit or
Swingline Advances held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will jointly and severally pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall jointly and severally pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


(d)    Reserves on Eurodollar Rate Advances. The Borrowers shall jointly and
severally pay to each Lender, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Advance equal to the actual costs of such reserves allocated to
such Advance by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of Advances, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Advance by such Lender (as determined by such Lender in good
faith, which


27     
NAI-1502274953v9

--------------------------------------------------------------------------------





determination shall be conclusive), which in each case shall be due and payable
on each date on which interest is payable on such Advance, provided the
Borrowers shall have received at least ten (10) days’ prior notice (with a copy
to the Agent) of such additional interest or costs from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant date on which interest
is payable on such Advance, such additional interest shall be due and payable
ten (10) days from receipt of such notice.


(e)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 2.11 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation, provided that the Borrowers shall not
be required to compensate a Lender or the Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).


(f)     Notwithstanding anything to the contrary contained in this Section 2.11,
a Lender shall only be entitled to demand compensation for any increased costs
pursuant to this Section 2.11 if additional amounts to compensate for such
increased costs are generally being assessed by such Lender against similarly
situated borrowers under other similar syndicated credit facilities.
SECTION 2.12    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Advance or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Agent, (a) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Advance or
continue Eurodollar Rate Advances or to Convert Base Rate Advances to Eurodollar
Rate Advances shall be suspended, and (b) if such notice asserts the illegality
of such Lender making or maintaining Base Rate Advances the interest rate on
which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Advances of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies the Agent and the Borrowers that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, (i) the
Borrowers shall, upon demand from such Lender (with a copy to the Agent), prepay
or, if applicable, Convert all Eurodollar Rate Advances of such Lender to Base
Rate Advances (the interest rate on which Base Rate Advances of such Lender
shall, if necessary to avoid such illegality, be determined by the Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Advances to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Advances and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, the Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrowers shall also jointly and severally
pay accrued interest on the amount so prepaid or converted.


28     
NAI-1502274953v9

--------------------------------------------------------------------------------





SECTION 2.13    Payments and Computations. (1) The Borrowers shall make each
payment hereunder not later than 11:00 A.M. (New York City time) on the day when
due to the Agent at the Agent’s Account in same day funds and all payments to be
made by the Borrowers or any of them hereunder shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.04, 2.11, 2.14 or 8.04(e)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Revolving Credit Commitment
Increase pursuant to Section 2.18, and upon the Agent’s receipt of such Lender’s
Incremental Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 8.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under any Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(a)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under any Note held by
such Lender, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.
(b)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, the Federal Funds Rate,
or in respect of facility fees, Letter of Credit commissions, or any other fees
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under any Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders or the Issuing Bank hereunder that such Borrower will not make such
payment in full, the Agent may assume that such Borrower has made such payment
in full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender or the Issuing Bank, as the
case may be, on such due date an amount equal to the amount then due such Lender
or the Issuing Bank. If and to the extent the applicable Borrower shall not have
so made such payment in full to the Agent, each Lender or the Issuing Bank, as
the case may be, severally shall repay to the Agent forthwith on demand such
amount distributed to such Lender or the Issuing Bank, in immediately available
funds, together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the


29     
NAI-1502274953v9

--------------------------------------------------------------------------------





Agent in accordance with banking industry rules on interbank compensation. A
notice of the Agent to any Lender, the Issuing Bank or the Borrowers with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.
(e)    If, as a result of any restatement of or other adjustment to the
financial statements of the Holding Company and its Subsidiaries or for any
other reason, the Borrowers, or the Lenders determine that (i) the Consolidated
Debt Ratio as calculated by the Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Debt Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Agent for the account of the
applicable Lenders or the Issuing Bank, as the case may be, promptly on demand
by the Agent (or, after the occurrence of an actual or deemed entry of an order
for relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender or the
Issuing Bank), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under any provision
of this Agreement to payment of any obligations hereunder at a rate equal to 2%
per annum above the rate per annum required to be paid on such Advance or under
Article VI. Each Borrower’s obligations under this paragraph shall survive the
termination of the aggregate Commitments and the repayment of all other debts,
liabilities and obligations hereunder and under the other Loan Documents.
(f)    If any Lender makes available to the Agent funds for any Advance to be
made by such Lender as provided in this Article II, and such funds are not made
available to the Borrowers by the Agent because the conditions to the applicable
Borrowing or other extension of credit set forth in Article III are not
satisfied or waived in accordance with the terms hereof, the Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
(g)    The obligations of the Lenders hereunder to make Advances, to fund
participations in Letters of Credit and Swingline Advances and to make payments
pursuant to Section 8.04(c) are several and not joint. The failure of any Lender
to make any Advance, to fund any such participation or to make any payment under
Section 8.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Advance,
to purchase its participation or to make its payment under Section 8.04(c).
SECTION 2.14    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Borrower, then
the Agent or such Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.


(ii)    If any Borrower or the Agent shall be required by the Internal Revenue
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the Agent
shall withhold or make such deductions as are determined by the Agent to be
required based upon the information and documentation it


30     
NAI-1502274953v9

--------------------------------------------------------------------------------





has received pursuant to subsection (e) below, (B) the Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.


(iii)    If any Borrower or the Agent shall be required by any applicable laws
other than the Internal Revenue Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Agent, as required by such laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Borrower or the Agent, to the extent required by such laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error. Each of the Borrowers shall also, and does
hereby, jointly and severally indemnify the Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Lender or the Issuing Bank for any reason fails to pay indefeasibly to the
Agent as required pursuant to Section 2.14(c)(ii) below.


(ii)    Each Lender and the Issuing Bank shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Agent against any Indemnified Taxes attributable to
such Lender or the Issuing Bank (but only to the extent that any Borrower has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (B) the Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 8.07(d) relating to the
maintenance of a Participant Register and (C) the


31     
NAI-1502274953v9

--------------------------------------------------------------------------------





Agent and the Borrowers, as applicable, against any Excluded Taxes attributable
to such Lender or the Issuing Bank, in each case, that are payable or paid by
the Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender and the Issuing Bank hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender or the Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Agent under this clause (ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority, as provided in this Section 2.14,
the Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times prescribed by
applicable law and as reasonably requested by the Borrowers or the Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), whichever of the following is
applicable:




32     
NAI-1502274953v9

--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), executed copies (or
originals, as required) of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Agent to determine
the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender


33     
NAI-1502274953v9

--------------------------------------------------------------------------------





were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrowers and the Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrowers or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers or the Agent as may be necessary for the Borrowers and the Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Agent in writing of its legal inability to
do so.


(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the Issuing Bank, or have any obligation to pay to any
Lender or the Issuing Bank, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the Issuing Bank, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations, debts and liabilities of the Borrowers under this Agreement and the
other Loan Documents.
SECTION 2.15    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(e)) in excess of its ratable share of


34     
NAI-1502274953v9

--------------------------------------------------------------------------------





payments on account of the Advances obtained by all the Lenders, such Lender
receiving such greater proportion shall (A) notify the Agent of such fact, and
(B) purchase (for cash at face value) participations in the Advances and
subparticipations in L/C Exposure and Swingline Advances of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Advances obtained by all the Lenders in respect of the
Facilities then owing to the Lenders; provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.24, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swingline Advances to any assignee
or participant.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the respective Borrowers in the amount of such participation.
SECTION 2.16    Letters of Credit.
(a)    The Letter of Credit Facility.
(i)    Subject to the terms and conditions hereinafter set forth (A) Issuing
Bank agrees, in reliance on the Agreements of the Lenders set forth in this
Section (1) to issue standby letters of credit (together with the Existing
Letter of Credit, the “Letters of Credit”) for the account of any Borrower from
time to time on any Business Day during the period from the Effective Date
hereof until 10 days before the Termination Date in an aggregate Available
Amount for all Letters of Credit not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) the Unused Revolving Credit
Commitments of the Lenders at such time, and to amend or extend Letters of
Credit previously issued by it in accordance with the terms of this Section
2.16, and (2) to honor drawings under the Letters of Credit, and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
any Borrower and any drawings thereunder. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the issuance, extension or amendment of the
Letter of Credit so requested complies with the conditions set forth in the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.


(ii)    No Letter of Credit shall have an expiration date (including all rights
of the applicable Borrower or the beneficiary to require renewal) later than the
earlier of (A) 10 days before the Termination Date and (B) one year after the
date of issuance thereof (but such Letter of Credit may by its terms be
automatically renewable (each, an “Auto-Extension Letter of Credit”);


35     
NAI-1502274953v9

--------------------------------------------------------------------------------





provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the Issuing
Bank, the applicable Borrower shall not be required to make a specific request
to the Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the date 10 days before the
Termination Date; provided, however, that the Issuing Bank shall not permit any
such extension if (A) the Issuing Bank has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of this Section 2.16 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or a Borrower that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.


(iii)    The Issuing Bank shall not be under any obligation to issue any Letter
of Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;


(B)    the issuance of the Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally;


(C)    except as otherwise agreed by the Agent and the Issuing Bank, the Letter
of Credit is in an initial stated amount of less than $100,000;


(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;


(E)    any Lender is at that time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.22(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter


36     
NAI-1502274953v9

--------------------------------------------------------------------------------





of Credit and all other L/C Exposure as to which the Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or


(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.


(iv)    The Issuing Bank shall not amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v)    The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agent in Article VII with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and L/C Related Documents pertaining to such Letters of Credit as
fully as if the term “Agent” as used in Article VII included the Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the Issuing Bank.


(b)    Request for Issuance.
(1)     Each Letter of Credit shall be issued or amended, as the case may be,
upon request, given not later than 11:00 A.M. (New York City time) on the second
Business Day prior to the date of the proposed issuance or amendment of such
Letter of Credit (or such later date and time as the Agent and Issuing Bank may
agree in a particular instance in their sole discretion), by any Borrower to the
Issuing Bank, which shall give to the Agent and each Lender prompt notice
thereof. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Issuing Bank, by personal delivery or by any other means acceptable to the
Issuing Bank, specifying therein (in form and detail satisfactory to the Issuing
Bank), with respect to any initial issuance of a Letter of Credit, the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) such other matters as the Issuing Bank may require, and shall be
accompanied by such completed and signed application and agreement for letter of
credit as the Issuing Bank may specify to such Borrower for use in connection
with such requested Letter of Credit (in each case, a “Letter of Credit
Agreement”). In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Agreement shall specify in form and detail
satisfactory to the Issuing Bank (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Issuing Bank
may require. Additionally, the applicable Borrower shall furnish to the Issuing
Bank and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any L/C Related
Documents, as the Issuing Bank or the Agent may require.


37     
NAI-1502274953v9

--------------------------------------------------------------------------------





(ii)    Promptly after receipt of any Letter of Credit Agreement, the Issuing
Bank will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Agreement from the applicable Borrower
and, if not, the Issuing Bank will provide the Agent with a copy thereof. Unless
the Issuing Bank has received written notice from any Lender, the Agent or any
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article III shall not then be satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the applicable Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit.


(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the Borrowers and the
Agent a true and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall notify the
Borrowers and the Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the Issuing Bank under a Letter of Credit (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the Issuing Bank through the
Agent in an amount equal to the amount of such drawing. If the Borrowers fail to
so jointly and severally reimburse the Issuing Bank by such time, the Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrowers shall be deemed to
have requested a Revolving Credit Borrowing in the form of a Base Rate Advance
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount
without regard to the minimum and multiples specified in Section 2.01 for the
principal amount of Base Rate Advances, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 3.02 (other than the delivery of a Loan Notice). Any notice
given by the Issuing Bank or the Agent pursuant to this Section 2.16(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.16(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the Issuing Bank at the Agent’s Applicable Lending
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the Agent,
whereupon, subject to the provisions of Section 2.16(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Credit
Borrowing in the form of a Base Rate Advance to the applicable Borrower in such
amount. The Agent shall remit the funds so received to the Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing in the form of a Base Rate Advance because the
conditions set forth


38     
NAI-1502274953v9

--------------------------------------------------------------------------------





in Section 3.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Bank a Letter of Credit Advance in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Advance shall be due and payable on demand (together with interest) and
shall bear interest at the a rate equal 2% per annum above the rate per annum
required to be paid on Base Rate Advances. In such event, each Lender’s payment
to the Agent for the account of the Issuing Bank pursuant to Section 2.16(c)(ii)
shall be deemed payment in respect of its participation in such Letter of Credit
Advance in satisfaction of its participation obligation under this Section.
(iv)    Until each Lender funds its Base Rate Advance or Letter of Credit
Advance pursuant to this Section 2.16(c) to reimburse the Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the Issuing
Bank.
(v)    Each Lender’s obligation to make Base Rate Advances or Letter of Credit
Advances to reimburse the Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.16(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Bank, any Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Letter
of Credit Advances pursuant to this Section 2.16(c) is subject to the conditions
set forth in Section 3.02 (other than delivery by the Borrowers of a Loan
Notice). No such making of a Letter of Credit Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse the Issuing Bank for the
amount of any payment made by the Issuing Bank under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.16(c) by the time specified in Section
2.16(c)(ii), then, without limiting the other provisions of this Agreement, the
Issuing Bank shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Base Rate Advance
included in the relevant Revolving Credit Borrowing or such Lender’s funding of
its participation in accordance with its Pro Rata Share in respect of the
relevant Letter of Credit Advance, as the case may be. A certificate of the
Issuing Bank submitted to any Lender (through the Agent) with respect to any
amounts owing under this Section 2.16(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender in respect of such payment such Lender’s
Pro Rata Share of the relevant Letter of Credit Advance in accordance with
Section 2.16(c), if the Agent receives for the account of the Issuing Bank any
payment in respect of the related Unreimbursed


39     
NAI-1502274953v9

--------------------------------------------------------------------------------





Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Pro Rata Share thereof in the same funds as
those received by the Agent.
(ii)    If any payment received by the Agent for the account of the Issuing Bank
pursuant to Section 2.16(c)(i) is required to be returned under any of the
circumstances described in Section 8.16 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Bank its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the obligations, debts
and liabilities under this Agreement and the other Loan Documents and the
termination of this Agreement.
(e)    Failure to Make Letter of Credit Advances. The failure of any Lender to
make the Letter of Credit Advance or Base Rate Advance to be made by it on the
date specified in Section 2.16(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance or Base Rate Advance
on such date, but no Lender shall be responsible for the failure of any other
Lender to make the Letter of Credit Advance or Base Rate Advance to be made by
such other Lender on such date.
(f)    Obligations Absolute. The obligations of the Borrowers under this
Agreement, any Letter of Credit Agreement, and any other agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit, or any other agreement or
instrument entered into by the Issuing Bank and the applicable Borrower or in
favor of the Issuing Bank and relating to such Letter of Credit (all of the
foregoing being, collectively, the “L/C Related Documents”)
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by this Agreement or by such
Letter of Credit, the L/C Related Documents, the transactions contemplated
hereby or thereby or any unrelated transaction;
(iv)    any draft, demand, endorsement, certificate, statement or any other
document presented under or in connection with a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(v)    payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit, unless


40     
NAI-1502274953v9

--------------------------------------------------------------------------------





such draft or certificate is substantially different from the applicable form
specified by such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(vi)    any exchange, release or non-perfection of any Cash Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the applicable Borrower
in respect of the L/C Related Documents;
(vii)    waiver by the Issuing Bank of any requirement that exists for the
Issuing Bank’s protection and not the protection of the Borrowers or any waiver
by the Issuing Bank which does not in fact materially prejudice the Borrowers;
(viii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(ix)    any payment made by the Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
(x)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
applicable Borrower or a guarantor.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the Issuing Bank. The Borrowers shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.
(g)    Compensation.
(1)     The Borrowers shall jointly and severally pay to the Agent for the
account of each Lender, but subject to Section 2.22, a commission on such
Lender’s Pro Rata Share of the daily aggregate Available Amount of all Letters
of Credit outstanding from time to time at a rate per annum equal to the
Applicable Rate for Eurodollar Rate Advances in effect from time to time
calculated in arrears and payable for the quarterly period ending on the last
Business Day of each February, May, August and November, on the Termination
Date, and thereafter on demand. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(i)    The Borrowers shall jointly and severally pay to the Issuing Bank, for
its own account, a fronting fee with respect to each Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily Available
Amount under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on or prior to the date that is ten (10)
Business Days following the last Business Day of each February, May, August and
November,


41     
NAI-1502274953v9

--------------------------------------------------------------------------------





commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Termination Date and thereafter on demand. For purposes of
computing the daily Available Amount to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrowers shall jointly and severally pay directly to the
Issuing Bank for its own account the customary issuance, presentation, transfer,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Bank relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(h)    Existing Letter of Credit. Effective as of the Effective Date (i) the
letter of credit issued for the account of the Borrowers prior to such date
under the Existing Credit Agreement and set forth on Schedule 2.16(h) hereto
(such letter of credit being the “Existing Letter of Credit”) in the aggregate
face amount not exceeding the total amount set forth on such Schedule will be
deemed to have been issued as, and be, a Letter of Credit hereunder and deemed
L/C Exposure, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof, and (ii) the Existing Letter of
Credit and the reimbursement obligations in respect thereof shall be obligations
of the Borrowers hereunder.
(i)    Role of Issuing Bank. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Bank, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Related Document. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude such Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Bank, the
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable or responsible for
any of the matters described in Section 2.16(f); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by the Issuing Bank’s willful misconduct or
gross negligence or the Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight or time
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason. The Issuing Bank may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.


42     
NAI-1502274953v9

--------------------------------------------------------------------------------





(j)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the applicable Borrower when a Letter
of Credit is issued (including any such agreement applicable to the Existing
Letter of Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Borrowers for, and the Issuing Bank’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP or, if applicable, the UCP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
(k)    Conflict with L/C Related Documents. In the event of any conflict between
the terms hereof and the terms of any L/C Related Document, the terms hereof
shall control.
SECTION 2.17    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrowers agree that they shall use such proceeds) for general
corporate purposes of the Borrowers and their Subsidiaries (including share
repurchases, refinancing existing indebtedness and consensual acquisitions).
SECTION 2.18    Increase in the Aggregate Commitments. (1) The Borrowers may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitment be increased by an amount of $10,000,000 or an
integral multiple of $10,000,000 in excess thereof (each a “Revolving Credit
Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $525,000,000 and (ii) on the date of any request by the Borrowers for a
Revolving Credit Commitment Increase and on the related Increase Date, no
Default shall have occurred and be continuing.
(a)    The Agent shall promptly notify the Lenders of a request by the Borrowers
for a Revolving Credit Commitment Increase, which notice shall include (i) the
proposed amount of such requested Revolving Credit Commitment Increase, (ii) the
proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Revolving Credit Commitment Increase must commit to an
increase in the amount of their respective Revolving Credit Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Revolving Credit Commitment Increase (each an “Increasing Lender”) shall, in its
sole discretion, give written notice to the Agent on or prior to the Commitment
Date of the amount by which it is willing to increase its Revolving Credit
Commitment. If the Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Revolving Credit Commitment
Increase, the requested Revolving Credit Commitment Increase shall be allocated
among the Lenders willing to participate therein in such amounts as are agreed
between the Borrowers and the Agent.
(b)    Promptly following each Commitment Date, the Agent shall notify the
Borrowers as to the amount, if any, by which the Lenders are willing to
participate in the requested Revolving Credit Commitment Increase. If the
aggregate amount by which the Lenders are willing to participate in any
requested Revolving Credit Commitment Increase on any such Commitment Date is
less than the requested Revolving Credit Commitment Increase, then the Borrowers
may extend offers to one or more


43     
NAI-1502274953v9

--------------------------------------------------------------------------------





Eligible Assignees to participate in any portion of the requested Revolving
Credit Commitment Increase that has not been committed to by the Lenders as of
the applicable Commitment Date; provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 is excess thereof.
(c)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Revolving Credit Commitment Increase in accordance
with Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall
become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such requested Revolving Credit
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.18(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of each
Borrower or an authorized committee of such Board approving the Revolving Credit
Commitment Increase and the corresponding modifications to this Agreement (B) an
opinion of counsel for the Borrowers in the form and substance satisfactory to
the Agent;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrowers and the Agent (each an “Incremental
Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrowers;
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing satisfactory to the Borrowers
and the Agent; and
(iv)    an Administrative Questionnaire from each Assuming Lender, if any.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrowers, on or before 1:00 P.M. (New York City time), of the occurrence of the
Revolving Credit Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Upon request, each
Borrower (at its expense) shall execute and deliver a Note to each Assuming
Lender.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.15 or 8.01 to the contrary.
(e)    Incremental Facility. Except as otherwise specifically set forth herein,
all of the other terms and conditions applicable to Revolving Credit Commitment
Increase shall be identical to the terms and conditions applicable to the
Revolving Credit Facility.
SECTION 2.19    Obligations and Communications of the Borrowers. All
obligations, representations, warranties, covenants and other agreements of
either or both of the Borrowers under this Agreement, the Notes and the other
Loan Documents shall be joint and several liabilities of both of the Borrowers;
provided, however, that anything herein or in the other Loan Documents to the
contrary notwithstanding, the liability of the Operating Company with respect to
the obligations of the Holding Company shall in no event exceed the maximum
permissible amount for which the Operating Company may be obligated under § 548
of the United States Bankruptcy Code or applicable state fraudulent conveyance
law. Any notice given to, any knowledge held by or any knowledge imputed to
either Borrower shall be deemed to be within the knowledge of both of the
Borrowers. Any certificate, notice,


44     
NAI-1502274953v9

--------------------------------------------------------------------------------





request, statement or other document or communication signed or made on behalf
or in the name of either or both of the Borrowers shall be deemed to have been
signed or made by both of the Borrowers unless expressly disclaimed in a
particular document or communication. Reference to a single specific Borrower,
whether by name, officer’s title, letterhead or otherwise, shall not constitute
an express disclaimer of any of the foregoing. Any telephone notice permitted to
be given by the Borrowers under this Article II shall be sufficient if given by
an appropriate officer of either Borrower, and shall be deemed to have been
given by both Borrowers.
SECTION 2.20    Subrogation and Contribution. Each Borrower covenants and agrees
that, until the obligations of the Borrowers under this Agreement and the other
Loan Documents have been fully paid and satisfied, any and all subrogation,
contribution and other similar rights of such Borrower against or in respect of
(A) the other Borrower, (B) any of the assets and properties of the other
Borrower, or (C) any other co-obligor or indemnitor of any of the other
Borrower’s payments or obligations under any of the Loan Documents, whether now
existing or hereafter acquired or created, and whether resulting from any
payment made by such Borrower or otherwise, shall be subordinate and inferior in
dignity and deferred as to payment to the full payment and satisfaction of all
of such obligations. (However, such subordination of subrogation, contribution
and similar rights is not intended to include, and this Section is not intended
to affect, the intercompany advances and dividends permitted under this
Agreement.) Neither Borrower shall seek any payment or exercise or enforce any
right, power, privilege, remedy or interest that it may have with respect to any
such subrogation, contribution or other similar right except with the prior
written consent of the Agent (with the consent of the Required Lenders, as and
if required) and for the benefit of all of the Lenders. Any payment, asset or
property delivered to or for the benefit of any Borrower in respect of any such
subrogation, contribution or other similar right shall be accepted in trust for
the benefit of all of the Lenders and shall be promptly paid or delivered to the
Agent (for the benefit of all of the Lenders) to be credited and applied to the
payment and satisfaction of the obligations of the Borrowers under this
Agreement and the other Loan Documents, whether contingent, matured or
unmatured, or to be held by the Agent (for the benefit of all of the Lenders) as
additional collateral, as the Agent (with the consent of the Required Lenders,
as and if required) may elect in its sole and absolute discretion.
SECTION 2.21    Fees.
(a)    Facility Fee. The Borrowers, jointly and severally, agree to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Revolving Credit Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Incremental
Assumption Agreement or in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the Termination Date at a
rate per annum equal to the Applicable Rate in effect from time to time, payable
in arrears quarterly on the last day of each February, May, August and November,
commencing February 28, 2017, and on the Termination Date.
(b)    Agent’s Fees. The Borrowers, jointly and severally, shall pay to the
Agent for its own account fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
SECTION 2.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:




45     
NAI-1502274953v9

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
8.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
8.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.24; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent; fifth, if so determined by the Agent and the Borrowers, to be held
in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Advances under this Agreement and (B) Cash Collateralize the Issuing Bank’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.24; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise as may be required under the Loan Documents in
connection with any Lien conferred thereunder or directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Revolving Credit Advance or Letter of Credit Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Revolving Credit Advances were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Advances of, and L/C Exposure owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Credit Advances of, or L/C Exposure owed to, such Defaulting Lender
until such time as all Revolving Credit Advances and funded and unfunded
participations in L/C Exposure and Swingline Advances are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.22(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    Fees. Each Defaulting Lender shall be entitled to receive fees payable
under Section 2.21(a) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Credit Advances funded by it,


46     
NAI-1502274953v9

--------------------------------------------------------------------------------





and (2) its Pro Rata Share of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.24.


(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.16(g)(i) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Pro Rata Share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.24.


(C)    Defaulting Lender Fees. With respect to any fee payable under Section
2.21(a) or any letter of credit fees described in Section 2.16(g)(i) not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall jointly and severally (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Exposure or
Swingline Advances that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.


(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Exposure and Swingline Advances shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swingline Advances. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (A) first, prepay Swingline Advances in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.24.


(b)    Defaulting Lender Cure. If the Borrowers, the Agent, Swingline Lender and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Credit
Advances and funded and unfunded participations in Letters of Credit and
Swingline Advances to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Shares (without giving effect to Section 2.22(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and


47     
NAI-1502274953v9

--------------------------------------------------------------------------------





provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
SECTION 2.23    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the Issuing Bank, or any Governmental
Authority for the account of any Lender or the Issuing Bank pursuant to Section
2.14, or if any Lender gives a notice pursuant to Section 2.12, then at the
request of the Borrowers, such Lender or the Issuing Bank shall, as applicable,
use reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the Issuing Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.14,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 2.12, as applicable, and (ii) in each case, would not subject such
Lender or the Issuing Bank, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the Issuing
Bank, as the case may be. The Borrowers hereby jointly and severally agree to
pay all reasonable costs and expenses incurred by any Lender or the Issuing Bank
in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.23(a), the Borrowers may replace such Lender in accordance with Section 8.14.
SECTION 2.24    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an Letter of Credit Advance, (ii) as of the date 10 days before the
Termination Date, any L/C Exposure for any reason remains outstanding, (iii) any
Borrower shall be required to provide Cash Collateral pursuant to 6.01, or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Agent or the Issuing Bank, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.22(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).


(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Agent, for the benefit of the Agent, the Issuing Bank and
the Lenders, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.24(c). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
or the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Agent, jointly and severally pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
jointly


48     
NAI-1502274953v9

--------------------------------------------------------------------------------





and severally pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.24 or Sections
2.16, 2.22 or 6.01 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 8.07(b)(vi))) or (ii) the
determination by the Agent and the Issuing Bank that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


ARTICLE III    

CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a)    There shall have occurred no Material Adverse Change since May 31, 2016.
(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting the Holding Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.
(c)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(d)    The Borrowers shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
(e)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Holding Company, dated the Effective Date,
stating that:


49     
NAI-1502274953v9

--------------------------------------------------------------------------------





(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(f)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for any Revolving Credit Notes) in sufficient copies for each
Lender:
(i)    (A) Counterparts of this Agreement, executed by a Responsible Officer of
each Borrower and a duly authorized officer of each Lender, (B) the Revolving
Credit Notes executed by a Responsible Officer of each Borrower to the order of
any Lenders requesting the same, and (C) counterparts of any other Loan
Documents executed by a Responsible Officer of the applicable Borrower and a
duly authorized officer of each other Person party thereto.
(ii)    Certified copies of the resolutions of the Board of Directors of each
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and any Notes.
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement, the Notes and the other documents to
be delivered hereunder.
(iv)    A favorable opinion of Baker & McKenzie, LLP substantially in the form
of Exhibit D hereto and as to such other matters as the Agent may reasonably
request.
(v)    Such documents and certificates as the Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrowers, and any other legal matters relating to the Borrowers or the Loan
Documents, all in form and substance satisfactory to the Agent and its counsel
and as further described in the list of closing documents attached as Exhibit F.
(g)    The Borrowers shall have terminated the commitments, and, prior to or
simultaneously with the initial Borrowing hereunder, paid in full all Debt,
interest, fees and other amounts outstanding, under the Existing Credit
Agreement, and each of the Lenders that is a party to such credit facility
hereby waives, upon execution of this Agreement, the five Business Days’ notice
required by Section 2.05 of said Credit Agreement relating to the termination of
commitments thereunder.
SECTION 3.02    Conditions Precedent to each Borrowing, each Issuance and
Renewal of Letters of Credit and each Increase Date. The obligation of each
Lender to make an Advance (other than a Letter of Credit Advance made by the
Issuing Bank or a Lender pursuant to Section 2.16(d)) on the occasion of each
Borrowing (including the initial Borrowing), the obligation of the Issuing Bank
to issue Letters of Credit (including the initial issuance) or renew a Letter of
Credit from time to time, and each Revolving Credit Commitment Increase shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing, issuance or renewal or the applicable
Increase Date the following statements shall be true (and each of the giving of
the applicable Notice of Revolving Credit Borrowing, Notice of Issuance, or
request for Revolving Credit Commitment Increase and the acceptance by the
Borrowers of the proceeds of such Borrowing or such Letter of Credit issuance or
the renewal of such Letter of Credit shall constitute a representation and
warranty by the Borrowers that on the date of such Borrowing, issuance, renewal
or Increase Date such statements are true):


50     
NAI-1502274953v9

--------------------------------------------------------------------------------





(i)    the representations and warranties contained in Section 4.01 (excluding
the representation and warranty contained in Section 4.01(f)(ii) are correct on
and as of such date before and after giving effect to such Borrowing, issuance
or renewal or such Increase Date and to the application of the proceeds
therefrom, as though made on and as of such date; and
(ii)    no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or Increase Date or from the application of the
proceeds therefrom, that constitutes a Default.
SECTION 3.03    Determinations Under Section 3.01. Without limiting the
generality of the provisions of the last paragraph of Section 7.03, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
The Agent shall promptly notify the Lenders of the occurrence of the Effective
Date.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
SECTION 4.01    Representations and Warranties of the Borrowers. The Borrowers
represent and warrant as follows:
(a)    Each Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of its incorporation.
(b)    The execution, delivery and performance by each Borrower of this
Agreement and the other Loan Documents to be delivered by it, and the
consummation of the transactions contemplated hereby, are within such Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) such Borrower’s charter or by-laws or (ii) law or any
contractual restriction binding on or affecting such Borrower.
(c)    This Agreement has been, and each of the other Loan Documents to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by each Borrower. This Agreement is, and each of the other Loan
Documents when delivered hereunder will be, the legal, valid and binding
obligation of each Borrower party thereto enforceable against such Borrower in
accordance with their respective terms.
(d)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any
Borrower of this Agreement or the other Loan Documents to be delivered by it.
(e)    There is no pending or threatened action, suit, investigation, litigation
or proceeding, including, without limitation, any Environmental Claim, affecting
the Holding Company or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.


51     
NAI-1502274953v9

--------------------------------------------------------------------------------





(f)    (1) The Consolidated balance sheet of the Holding Company and its
Subsidiaries as at May 31, 2016, and the related Consolidated statements of
income and cash flows of the Holding Company and its Subsidiaries for the fiscal
year then ended, accompanied by an opinion of Ernst & Young LLP, independent
public accountants, the consolidating balance sheet of the Holding Company and
its Subsidiaries as at May 31, 2016, and the related consolidating statements of
income and cash flows of the Holding Company and its Subsidiaries for the fiscal
year then ended, duly certified by the chief financial officer of the Holding
Company, and the Consolidated and consolidating balance sheet of the Holding
Company and its Subsidiaries as at August 31, 2016, and the related Consolidated
and consolidating statements of income and cash flows of the Holding Company and
its Subsidiaries for the three months then ended, duly certified by the chief
financial officer of the Holding Company, copies of which have been furnished to
each Lender, fairly present, subject, in the case of said balance sheet as at
August 31, 2016, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Holding Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Holding Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied.
(i)    Since May 31, 2016, there has been no Material Adverse Change.
(g)    Each of the Borrowers and their Subsidiaries has good, marketable fee or
leasehold title (as applicable) or ownership interest to all of the material
assets and properties of the Borrowers and their Subsidiaries, free and clear of
all Liens, other than Liens permitted by the Loan Documents.
(h)    The operations and properties of each Borrower and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws, all past non-compliance with such Environmental Laws has been resolved
without material ongoing obligations or costs, and no circumstances exist that
could reasonably be likely to (i) form the basis of an Environmental Claim
against either Borrower or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (ii) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law that could have a Material Adverse Effect.
(i)    Set forth on Schedule 4.01(i) hereto is a complete and accurate list of
all Subsidiaries of each of the Borrowers as of the date hereof, showing (as to
each such Subsidiary) the jurisdiction of its incorporation. All of the
outstanding capital stock and other ownership interests (other than directors
qualifying shares) in each of the Borrower’s Subsidiaries has been validly
issued, are fully paid and non-assessable and are owned by such Borrower or one
or more of its Subsidiaries free and clear of all Liens and, as of the date
hereof, free of any outstanding options, warrants, rights of conversion or
purchase or similar rights.
(j)    Each of the outstanding securities issued by the Holding Company was duly
authorized and validly issued, is fully paid and non-assessable, and is not and
will not be subject to any preemptive or similar right or restriction. Each of
those outstanding securities was acquired from the issuer in a transaction in
compliance with the Securities Act of 1933, as amended, and other applicable
laws.
(k)    No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation U issued by the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any margin stock.


52     
NAI-1502274953v9

--------------------------------------------------------------------------------





(l)    No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(m)    No Borrower, nor any Subsidiary of any Borrower, nor, to the knowledge of
the Borrowers and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
(n)    The Borrowers and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
(o)    No Borrower is an EEA Financial Institution.
ARTICLE V    

COVENANTS OF THE BORROWERS
SECTION 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, each of the Borrowers
will:
(a)    Reporting Requirements. Provide to the Lenders the following:
(i)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting either
Borrower or any of its Subsidiaries of the type described in Section 4.01(e);
(ii)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Holding Company setting forth details of
such Default and the action that the Borrowers have taken and proposes to take
with respect thereto and any other event that would be reasonably likely to have
or has had a Material Adverse Effect.
(iii)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Holding Company, the
Consolidated balance sheet of the Holding Company and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of the
Holding Company and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief executive officer, the
chief financial officer, the chief accounting officer, the vice-president and
treasurer or the vice-president and controller of the Holding Company as having
been prepared in accordance with generally accepted accounting principles and
certificates of the chief executive officer, the chief financial officer, the
chief accounting officer, the vice-president and treasurer or the vice-president
and controller of the Holding Company in substantially the form of Exhibit E as
to compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;


53     
NAI-1502274953v9

--------------------------------------------------------------------------------





(iv)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Holding Company, (A) a copy of the annual audit report
for such year for the Holding Company and its Subsidiaries, containing the
Consolidated balance sheet of the Holding Company and its Subsidiaries as of the
end of such fiscal year and Consolidated statements of income and cash flows of
the Holding Company and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion by Ernst & Young LLP or other independent public
accountants of recognized standing regularly retained by the Borrowers to audit
their books and reasonably acceptable to the Required Lenders, which opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, (B) the
consolidating balance sheet of the Holding Company and its Subsidiaries as of
the end of such fiscal year and consolidating statements of income and cash
flows of the Holding Company and its Subsidiaries for such fiscal year and (C)
certificates of the chief executive officer, the chief financial officer, the
chief accounting officer, the vice-president and treasurer or the vice-president
and controller of the Holding Company in substantially the form of Exhibit E as
to compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;
(v)    promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Holding Company sends to its
public securityholders generally, and copies of all reports on Form 8-K and
registration statements for the public offering of securities that the Holding
Company or any Subsidiary files with the Securities and Exchange Commission or
any national securities exchange; and
(vi)    such other information respecting the Borrowers or any of their
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to clauses (iii), (iv), (v) or (vi)
of this Section 5.01(a) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Holding
Company posts such documents, or provides a link thereto on the Holding
Company’s website on the Internet at the website address <www.scholastic.com>;
(ii) on which such documents are posted on the Holding Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); or (iii) on which such documents are filed for public availability on
the U.S. Securities and Exchange Commission’s Electronic Data Gathering and
Retrieval System; provided that: (A) the Borrowers shall deliver paper copies of
such documents to the Agent or any Lender upon its request to the Borrowers to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (B) the Holding Company shall
notify the Agent and each Lender (by fax transmission or e-mail transmission) of
the posting of any such documents and provide to the Agent by e-mail electronic
versions (i.e., soft copies) of such documents. The Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (A) the Agent and/or an Affiliate thereof
may, but shall not be obligated to, make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any Borrower or its Affiliates, or


54     
NAI-1502274953v9

--------------------------------------------------------------------------------





the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials
(other than copies of any duly-filed Form 10-K, 10-Q or 8-K or other filing with
the Securities and Exchange Commission after they become publically available
(the “Deemed Public Materials”)) shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Agent, any
Affiliate thereof, the Arranger, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to any Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 8.08); (3) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (4) the Agent
and any Affiliate thereof and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
With respect to Deemed Public Materials, the Agent, the Arrangers, and the
Lenders shall have the rights (and the Borrowers shall have authorized treatment
of such materials) in the manner contemplated for information marked “PUBLIC”
pursuant to clauses (2) and (3) of the immediately preceding sentence.


(b)    Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of such Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.
(c)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Significant Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that such Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c) and provided further that neither
such Borrower nor any of its Significant Subsidiaries shall be required to
preserve any right or franchise (x) if the Board of Directors of such Borrower
or such Significant Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of such Borrower or such
Significant Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to such Borrower or the Lenders or (y)
in any jurisdiction where the failure to do so would not be reasonably likely to
have a Material Adverse Effect.
(d)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws other than to the extent the noncompliance
therewith or violation thereof would not be reasonably likely to have a Material
Adverse Effect.
(e)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property unless such failure to pay or discharge would not be
reasonably likely to have a significant adverse effect on the business of the
Borrowers and the Subsidiaries taken as a whole and (ii) all lawful claims that,
if unpaid, might by law become a Lien upon its property unless such failure to
pay or discharge would not be reasonably likely to have a Material Adverse
Effect; provided, however, that neither such Borrowers nor any of its
Subsidiaries shall be


55     
NAI-1502274953v9

--------------------------------------------------------------------------------





required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.
(f)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks (excluding publisher’s
liability insurance) as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Borrower or such Subsidiary operates; provided, however, that each Borrower and
its Subsidiaries may self-insure to the same extent as other companies engaged
in similar businesses and owning similar properties in the same general areas in
which such Borrower or such Subsidiary operates and to the extent consistent
with prudent business practice.
(g)    Keeping of Books. Maintain, and cause each of its Subsidiaries to
maintain, a standard system of accounting in accordance with generally accepted
accounting principles consistently applied.
(h)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, other than to the extent any such failure to
maintain and preserve would not be reasonably likely to have a Material Adverse
Effect.
(i)    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.
SECTION 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, neither Borrower will:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:
(i)    Permitted Liens,
(ii)    purchase money Liens (including leases treated as security interests)
upon or in any real property or equipment acquired or held by any Borrower or
any Subsidiary in the ordinary course of business to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,


56     
NAI-1502274953v9

--------------------------------------------------------------------------------





(iii)    the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with any Borrower or any Subsidiary of such Borrower or
becomes a Subsidiary of such Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
such Borrower or such Subsidiary or acquired by such Borrower or such
Subsidiary,
(v)    other Liens securing Debt in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;
(vi)    Liens incurred in respect of judgments and awards discharged within 30
days from the making thereof or under review in an appropriate forum so long as
enforcement thereof is effectively stayed;
(vii)    Liens incurred in respect of rental or security deposits; and
(viii)    the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
(b)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except (i) (A) sales of inventory and equipment in the
ordinary course of its business and (B) sales, transfers and dispositions of
assets by either Borrower or any Subsidiary to any other Borrower or Subsidiary,
(ii) in a transaction authorized by subsection (c) of this Section, (iii) sales
of assets for fair value in an aggregate amount not to exceed 15% of
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter preceding the date of any such sale of assets and (iv) the sale of
either (x) the real property located at 557 Broadway, New York, New York,
Maumelle, Arkansas and Danbury, Connecticut or (y) the real property comprising
the distribution center located in Jefferson City, Missouri, in each case, for
fair value in connection with any sale-leaseback transaction.
(c)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Subsidiaries to do so, except that (i) any Subsidiary of either Borrower
may merge or consolidate with or into any other Subsidiary of such Borrower,
(ii) any Subsidiary of either Borrower may merge into such Borrower and (iii)
either Borrower may merge with any other Person so long as such Borrower is the
surviving corporation, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
(d)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of the Borrowers and
their Subsidiaries, taken as a whole, as carried on at the date hereof.
(e)    Dividends, Etc. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Holding Company, or
purchase, redeem or otherwise acquire for value (other than any redemption or
repurchase pursuant to the application of any change of control provision
contained in any


57     
NAI-1502274953v9

--------------------------------------------------------------------------------





issuance of convertible Debt) (or permit any of its Subsidiaries to do so) any
shares of any class of capital stock of the Holding Company or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding, or
enter into any transaction that has a substantially similar effect as the
previously described transactions, except that, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom, the Holding Company may (i) declare and make any dividend
payment or other distribution payable in common stock of the Holding Company,
(ii) [intentionally omitted], (iii) declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire shares of its common
stock or warrants, rights or options to acquire any such shares in an amount
equal to the sum of (A) the cash proceeds received from the substantially
concurrent issue of new shares of its common stock, (B) the aggregate amount of
cash received and net tax benefit received from the exercise by employees of the
Borrowers and their Subsidiaries of stock options or the purchase of shares of
stock under the employee stock purchase plan after May 31, 2006 and (C) the sum
of (x) $275,000,000 and (y) 50% of net income of the Holding Company and its
Subsidiaries arising after May 31, 2006 and computed on a cumulative
Consolidated basis and (iv) in addition to the foregoing, declare or pay cash
dividends to its stockholders and purchase, redeem or otherwise acquire shares
of its common stock or warrants, rights or options to acquire any such shares
(any, or any combination of the foregoing, solely for purposes of this subclause
(iv), a “Restricted Payment”), so long as immediately after giving effect to
such Restricted Payment the aggregate amount of all Restricted Payments made
pursuant to this clause (iv) at such time will not exceed (x) $200,000,000 if
the Consolidated Leverage Ratio after giving effect (including pro forma effect)
to such Restricted Payment is less than 2.00 to 1.00, (y) $125,000,000 if the
Consolidated Leverage Ratio after giving effect (including pro forma effect) to
such Restricted Payment is greater than or equal to 2.00 to 1.00 but less than
or equal to 2.50 to 1.00 or (z) $0 if the Consolidated Leverage Ratio after
giving effect (including pro forma effect) to such Restricted Payment is greater
than 2.50 to 1.00.
(f)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, any transactions otherwise permitted under this Agreement with any
of their unconsolidated Affiliates other than (i) on terms that are fair and
reasonable and no less favorable to such Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate and (ii) transactions between or among the Borrowers and their
wholly-owned Subsidiaries not involving any other Affiliate.
(g)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.
(h)    Use of Proceeds. Use the proceeds of any Advance, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose
(i)    Sanctions. Directly or indirectly, use any Advance or the proceeds of any
Advance, or lend, contribute or otherwise make available such Advance or the
proceeds of any Advance to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Agent, Issuing Bank, Swingline Lender,
or otherwise) of Sanctions.


58     
NAI-1502274953v9

--------------------------------------------------------------------------------





(j)    Anti-Corruption Laws. Directly or indirectly, use any Advance or the
proceeds of any Advance for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.
SECTION 5.03    Financial Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrowers will:
(a)    Consolidated Debt Ratio. Maintain at all times a Consolidated Debt Ratio
of not more than 0.60:1.
(b)    Consolidated Interest Coverage Ratio. Maintain as at the last day of each
of their fiscal quarters a Consolidated Interest Coverage Ratio of not less than
3.50:1.
ARTICLE VI    

EVENTS OF DEFAULT
SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    any representation or warranty made in this Agreement or any other Loan
Document shall prove to have been false or misleading in any material respect
when made (or deemed made); or
(b)    any report, statement, certificate, schedule or other document or
information furnished (whether prior to, on or after the Effective Date) in
connection with this Agreement or any of the other Loan Documents shall prove to
have been false or misleading in any material respect when furnished (or deemed
furnished); or
(c)    any default, whether in whole or in part, shall occur in the payment of
the principal of any Advance, or shall occur and continue for more than three
Business Days in the payment of any interest on or any other amount respecting
the Advances or any of the other obligations of the Borrowers under the Loan
Documents; or
(d)    any default, whether in whole or in part, shall occur in the due
observance or performance of any covenant, term or provision to be performed (i)
under Sections 5.01(a)(ii), 5.02(e), 5.02(i), 5.02(j) or 5.03 of this Agreement
or (ii) under Sections 5.01(b) or 5.02 of this Agreement (other than under
Section 5.02(e), 5.02(i) or 5.02(j) hereof) and such default described in this
clause (ii) shall continue for a period of five Business Days after the earlier
of notice thereof to or knowledge thereof by either Borrower; or
(e)    any default, whether in whole or in part, shall occur in the due
observance or performance of any other covenant, term or provision to be
performed under this Agreement and the other Loan Documents by either Borrower
or any other party thereto (other than any Lender), which default is not
described in any other subsection of this Section, and such default shall
continue for a period of ten days after the earlier of notice thereof to or
knowledge thereof by either Borrower; provided, however, that if such default is
capable of being cured and if the Borrowers shall have commenced to cure such
default within such period and shall proceed continuously in good faith and with
due diligence to cure such default, then such period instead shall be thirty
days; or


59     
NAI-1502274953v9

--------------------------------------------------------------------------------





(f)    (i) any payment default of $10,000,000 or more shall occur under any
instrument or agreement (other than a Loan Document) respecting any Debt of
either Borrower or any of their Subsidiaries, unless payment shall be made or
action shall be taken within three Business Days after such default in an amount
or manner sufficient to cure it, provided that such payment or action will not
result in a breach of any term or provision of this Agreement and the other Loan
Documents, with the various financial measurements and covenants set forth in
Section 5.03 of this Agreement being recalculated on a pro forma basis (from the
then most recent quarterly or subsequent pro forma calculations) to include the
effect of any such payment or (ii) any Debt of either Borrower or of any of
their Subsidiaries of $15,000,000 or more in principal or notional amount shall
be accelerated or otherwise become due or be required to be prepaid, repurchased
or redeemed (other than pursuant to a regularly scheduled mandatory prepayment,
repurchase or redemption or the application of the change of control provision
contained in any Debt instrument, as in effect on the date hereof, or any
substantially identical provision contained in any subsequent issuance of debt)
prior to its scheduled maturity; or
(g)    either Borrower or any of their Significant Subsidiaries shall (i) fail
or be unable to pay its debts generally as they become due, (ii) make a general
assignment for the benefit of its creditors, (iii) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties,
(iv) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code, (v) file with or otherwise submit to any governmental authority
any petition, answer or other document seeking (A) reorganization, (B) an
arrangement with creditors or (C) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation, (vi) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any proceeding under any such applicable law, (vii) be
adjudicated a bankrupt or insolvent, or (viii) take any action for the purpose
of effecting any of the foregoing; or
(h)    any case, proceeding or other action shall be commenced against either
Borrower or any of their Significant Subsidiaries for the purpose of effecting,
or an order, judgment or decree shall be entered by any court of competent
jurisdiction approving (in whole or in part), anything specified in subsection
(g) of this Section, or any receiver, trustee, assignee, custodian,
sequestrator, liquidator or other official shall be appointed with respect to
either Borrower or any of their Significant Subsidiaries, or shall be appointed
to take or shall otherwise acquire possession or control of all or a substantial
part of the assets and properties of either Borrower or any of their Significant
Subsidiaries, and any of the foregoing shall continue unstayed and in effect for
any period of sixty days; or
(i)    one or more final judgments for the payment of money in excess of an
aggregate of $10,000,000 shall be rendered against either Borrower or any of
their Subsidiaries and the same shall remain undischarged for a period of thirty
days during which levy and execution shall not be effectively stayed or
contested in good faith; or
(j)    either Borrower or any ERISA Affiliate shall, or shall be reasonably
expected to, incur liability as a result of the occurrence of any ERISA Event
provided that any such event (individually or in the aggregate with any other
such event) would be reasonably likely to have or has had (in the reasonable
judgment of the Required Lenders) a Material Adverse Effect; or
(k)    the Holding Company shall own less than all of the outstanding securities
issued by the Operating Company, or any other Person shall acquire any option,
warrant or other right to acquire any of those securities; or


60     
NAI-1502274953v9

--------------------------------------------------------------------------------





(l)    the Robinson Family shall cease to own (in the aggregate) at least
fifty-one percent (51.00%) of the issued and outstanding shares of Class A Stock
of the Holding Company; or any other Person shall acquire any option, warrant or
other right to acquire (from the Robinson Family, the Holding Company or
otherwise) any securities issued by the Holding Company that, if exercised,
would result in the Robinson Family holding less than 51% of such stock; or
(m)    the Board of Directors of the Holding Company shall submit to its
shareholders for adoption, or the shareholders of the Holding Company shall
adopt, any supplement, modification or amendment to or restatement of the
certificate of incorporation or the by-laws of the Holding Company that would in
any way directly or indirectly (i) alter the relative voting rights or powers of
the classes of the capital stock of the Holding Company, (ii) add any additional
classes of capital stock with any voting rights, or (iii) adversely affect the
rights, powers, privileges, remedies or interests of the Agent or the Lenders
under this Agreement or any other Loan Document, in any such case without the
prior written consent of the Required Lenders;
then, and in any such event, the Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions
(i) declare the Commitment of each Lender to make Advances and any obligation of
the Issuing Bank to issue, amend or extend Letters of Credit to be terminated,
whereupon the same shall forthwith terminate, (ii) declare the unpaid principal
amount of all outstanding Advances, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
(iii) require that the Borrowers Cash Collateralize the L/C Exposure, and (in an
amount equal to the Minimum Collateral Amount with respect thereto); and (iv)
exercise on behalf of itself, the Lenders and the Issuing Bank all rights and
remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents or applicable law or equity; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to either Borrower
under the United States Bankruptcy Code, (1) the obligation of each Lender to
make Advances and of the Issuing Bank to issue, amend or extend Letters of
Credit shall automatically be terminated, (2) the Advances, all such interest
and all other amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower, and (3) the obligation of the Borrowers to
Cash Collateralize the L/C Exposure as aforesaid shall automatically become
effective, in each case without further act of the Agent or any Lender.
SECTION 6.02    Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Advances have automatically become immediately
due and payable and the L/C Exposure has automatically been required to be Cash
Collateralized as set forth in the proviso to Section 6.01) or if at any time
insufficient funds are received by and available to the Agent to pay fully all
debts, liabilities and obligations then due hereunder, any amounts received on
account of the all debts, liabilities and obligations hereunder and under the
other Loan Documents shall, subject to the provisions of Sections 2.22 and 2.24,
be applied by the Agent in the following order:
First, to payment of that portion of the debts, liabilities and obligations
hereunder and under the other Loan Documents constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Agent and amounts payable under Sections 2.08(c), 2.11, 2.12 and 2.14)
payable to the Agent in its capacity as such;


Second, to payment of that portion of the debts, liabilities and obligations
hereunder and under the other Loan Documents constituting fees, indemnities and
other amounts (other than principal, interest, and letter of credit fees
pursuant to Section 2.16(g)(i)) payable to the Lenders and the Issuing Bank
(including fees, charges and disbursements of counsel to the respective


61     
NAI-1502274953v9

--------------------------------------------------------------------------------





Lenders and the Issuing Bank (including fees and time charges for attorneys who
may be employees of any Lender or the Issuing Bank) arising under the Loan
Documents and amounts payable under Sections 2.08(c), 2.11, 2.12 and 2.14,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the debts, liabilities and obligations
hereunder and under the other Loan Documents constituting accrued and unpaid
letter of credit fees pursuant to Section 2.16(g)(i) and interest on the
Advances, Letter of Credit Advances and other debts, liabilities and obligations
arising under the Loan Documents, ratably among the Lenders and the Issuing Bank
in proportion to the respective amounts described in this clause Third payable
to them;


Fourth, to payment of that portion of the debts, liabilities and obligations
hereunder and under the other Loan Documents constituting unpaid principal of
the Advances and Letter of Credit Advances and to the Agent for the account of
Issuing Bank, to Cash Collateralize that portion of L/C Exposure comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrowers pursuant to Sections 2.16 and 2.24, in each
case ratably among the Agent, the Lenders and the Issuing Bank, in proportion to
the respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the debts, liabilities and obligations
hereunder and under the other Loan Documents have been indefeasibly paid in
full, to the Borrowers or as otherwise required by law.


Subject to Sections 2.16(c) and 2.24, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other debts, liabilities and obligations hereunder and under the other
Loan Documents, if any, in the order set forth above.
ARTICLE VII    

THE AGENT
SECTION 7.01    Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints, designates and authorizes Bank of America to
act on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the Issuing Bank, and neither Borrower nor any of their Subsidiaries shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
SECTION 7.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly


62     
NAI-1502274953v9

--------------------------------------------------------------------------------





indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice to or consent of the Lenders with
respect thereto.
SECTION 7.03    Exculpatory Provisions.
(a)The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agent and its Related Parties:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.


(e)    Neither the Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Agent under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary), or as the
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 6.01 and 8.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Agent by the Borrowers, a Lender or the Issuing Bank.


(f)    Neither the Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.


63     
NAI-1502274953v9

--------------------------------------------------------------------------------







SECTION 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall be fully protected in relying and shall not incur any liability for
relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall be fully protected in relying and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Advance or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 3.01 and in 3.02 on the Effective Date
, each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objections.
SECTION 7.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent
(including any syndication agent, documentation agent and co-agent) and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the Facility as well
as activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Each Lender hereby acknowledges that none of the syndication agent,
the documentation agent, any co-agent or any other Lender designated as any
“Agent” on the signature pages hereof has any responsibility or liability
hereunder other than in its capacity as a Lender.
SECTION 7.06    Resignation of Agent.
(a)Notice. The Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to) on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above; provided that in no event shall any successor Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.




64     
NAI-1502274953v9

--------------------------------------------------------------------------------





(b)Removal. If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Agent and, with the written consent of the Holding
Company (not to be unreasonably withheld or delayed), appoint a successor;
provided that no such consent of the Holding Company shall be required if an
Event of Default shall have occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)Effect of Resignation or Removal. With effect from the Resignation Effective
Date (i) the retiring (or removed) Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring (or removed)
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring (or removed) Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 2.14(g) and other than any rights to indemnity
payments or other amounts owed to the retiring (or removed) Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed among the Borrowers and such successor. After the retiring (or
removed) Agent’s resignation (or removal) hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring (or removed) Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring (or removed) Agent was acting as
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including, without limitation, (A) holding any collateral security on behalf of
any of the Secured Parties and (B) in respect of any actions taken in connection
with transferring the agency to any successor Agent.


(d)Issuing Bank and Swingline Lender. Any resignation by Bank of America as
Agent pursuant to this Section shall also constitute its resignation as Issuing
Bank and Swingline Lender. If Bank of America resigns as Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all L/C Exposure with respect
thereto, including the right to require the Lenders to make Base Rate Advances
or Letter of Credit Advances pursuant to Section 2.16(c). If Bank of America
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to fund risk participations in outstanding Swingline
Advances pursuant to Section 2.04(c). Upon the appointment by the Borrowers of a
successor Issuing Bank or Swingline Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as applicable, (ii) the
retiring Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make


65     
NAI-1502274953v9

--------------------------------------------------------------------------------





other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


SECTION 7.07    Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Agent, an
Arranger, a Lender or the Issuing Bank hereunder.
SECTION 7.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Borrower, the Agent (irrespective of whether the principal of any Advance
or any L/C Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Exposure and all other
debts, liabilities and obligations that are owing and unpaid hereunder and under
the other Loan Documents and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Agent under Sections 2.13(f), 2.16(h) and (i), 2.21,
and 8.04) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections
2.13(f), 2.21, and 8.04.


Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Advances, L/C Exposure or any other debts, liabilities and obligations that are
owing and unpaid hereunder and under the other Loan Documents or the rights of
any Lender or the Issuing Bank to authorize the Agent to vote in respect of the
claim of any Lender or the Issuing Bank or in any such proceeding.
 


66     
NAI-1502274953v9

--------------------------------------------------------------------------------





ARTICLE VIII    

MISCELLANEOUS
SECTION 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders adversely affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, any Advance or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, any Advance or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments, the aggregate unpaid
principal amount of any Advance or the percentage or number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder or
(f) amend this Section 8.01; and provided further that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement, any Note or any other Loan Document, (y) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Bank and/or the Swingline Lender in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Issuing Bank
and/or the Swingline Lender, as applicable, in their capacities as such under
this Agreement, and (z) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Borrower to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders.
Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrowers and the Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement, and (b) the Agent may amend
or modify this Agreement and any other Loan Document to cure any ambiguity,
omission, mistake, defect or inconsistency therein.
SECTION 8.02    Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax


67     
NAI-1502274953v9

--------------------------------------------------------------------------------





transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to any Borrower, the Agent, the Issuing Bank or the Swingline Lender,
to the address, fax number, e-mail address or telephone number specified for
such Person on Schedule 1.01(a); and


(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the Agent,
the Lenders, the Swingline Lender and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail, FPML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Agent; provided that the foregoing shall not apply to notices to any Lender,
the Swingline Lender or the Issuing Bank pursuant to Article II if such Lender,
Swingline Lender or the Issuing Bank, as applicable, has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent, the Swingline Lender, the Issuing Bank or the
Borrowers may each, in its or their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices and other communications posted to an Internet
or intranet website shall be deemed received by the intended recipient upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail address or
other written acknowledgement) indicating that such notice or communication is
available and identifying the website address therefor; provided that for both
clauses (i) and (ii), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A


68     
NAI-1502274953v9

--------------------------------------------------------------------------------





PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Borrower, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet.


(d)    Change of Address, Etc. Each of the Borrowers, the Agent, the Issuing
Bank and the Swingline Lender may change its address, fax number or telephone
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the Borrowers, the Agent, the Issuing Bank
and the Swingline Lender. In addition, each Lender agrees to notify the Agent
from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, fax number and e-mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States federal or state securities laws.
(e)    Reliance by Agent, Issuing Bank and Lenders. The Agent, the Issuing Bank
and the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices and Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall jointly and severally indemnify the Agent, the Issuing Bank,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Borrower. All telephonic notices
to and other telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.
SECTION 8.03    No Waiver; Remedies; Enforcement. No failure on the part of any
Lender, the Issuing Bank or the Agent to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 6.01 for the benefit of all the Lenders and the Issuing
Bank; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swingline Lender, as the case may be)


69     
NAI-1502274953v9

--------------------------------------------------------------------------------





hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 8.05 (subject to the terms of Section
2.15), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Borrower under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Section 6.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.15,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
SECTION 8.04    Costs and Expenses; Indemnity. (1) The Borrowers shall jointly
and severally pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one counsel for the Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket and documented expenses incurred
by the Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or the Issuing Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.
(a)    The Borrowers shall jointly and severally indemnify the Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Borrower) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 2.14), (ii) any Advance or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Environmental Substances on or from any property owned or operated by a Borrower
or any of its Subsidiaries, or any Environmental Claim related in any way to a
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any of a Borrower’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 2.14(c), this
Section 8.04(b) shall not apply with


70     
NAI-1502274953v9

--------------------------------------------------------------------------------





respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(b)    To the extent that the Borrowers for any reason fail to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Agent (or any sub-agent thereof), the Issuing Bank, the Swingline Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Agent (or any such sub-agent), the Issuing Bank, the Swingline Lender
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), the Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent), the Issuing Bank or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.13(h).
(c)     To the fullest extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
(d)    Upon demand of any Lender (with a copy to the Agent) from time to time,
the Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of):
(i)    any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(ii)    any failure by a Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
applicable Borrower; or


(iii)    any assignment of a Eurodollar Rate Advance on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 8.07(a);


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Advance
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also jointly and severally pay any customary
administrative fees charged by such Lender in connection with the foregoing.




71     
NAI-1502274953v9

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 8.04(e), each Lender shall be deemed to have funded each
Eurodollar Rate Advance made by it at the Eurodollar Rate for such Advance by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Advance was in fact so funded.
(e)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.08(c), 2.11, 2.12, 2.14 and 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents, termination of the aggregate Commitments, resignation of the
Agent and the Termination Date.
SECTION 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender, the Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, the Issuing Bank or such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement, any Note or any
other Loan Document, whether or not such Lender or the Issuing Bank shall have
made any demand under this Agreement or such Note or other Loan Document and
although such obligations may be unmatured, continued, secured or unsecured, or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Bank and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the debts, liabilities and obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. Each Lender and the Issuing Bank
agrees promptly to notify the Agent and the Borrowers after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender, the Issuing
Bank and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender, the Issuing Bank and their respective Affiliates may have.
SECTION 8.06    Binding Effect. This Agreement shall become effective (other
than Sections 2.01 and 2.16, which shall only become effective upon satisfaction
of the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrowers and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
SECTION 8.07    Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent


72     
NAI-1502274953v9

--------------------------------------------------------------------------------





and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Advances (including for purposes of this subsection (b), participations
in L/C Exposure and in Swingline Advances) at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Advances at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Advances and/or the Commitment assigned, except that this clause (ii) shall
not apply to the Swingline Lender’s rights and obligations in respect of
Swingline Advances.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:




73     
NAI-1502274953v9

--------------------------------------------------------------------------------





(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrowers’ consent shall not be required during the primary syndication of the
Facilities;


(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


(C)    the consent of the Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of a Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the Issuing Bank or any Lender hereunder
(and interest accrued thereon) and (B) acquire (and fund as appropriate) its
full pro rata share of all Advances and participations in Letters of Credit and
Swingline Advances in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.




74     
NAI-1502274953v9

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment); provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Agent’s Applicable Lending Office
a copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances and L/C Exposure owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or a Borrower or any of a Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Lender’s participations in L/C Exposure and/or
Swingline Advances) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Agent, the Lenders and the Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.04(c)
without regard to the existence of any participations.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.14, and
8.04(e) (subject to the requirements and limitations therein, including the
requirements under Section 2.14(e) (it being understood that the documentation
required under Section 2.14(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be


75     
NAI-1502274953v9

--------------------------------------------------------------------------------





subject to the provisions of Sections 2.23 and 8.14 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 2.11 or 2.14, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 2.23 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(f)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Advances pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrowers and the Lenders, resign as Issuing Bank
and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign as Swingline
Lender. In the event of any such resignation as Issuing Bank or Swingline
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as Issuing Bank or Swingline Lender, as the case
may be. If Bank of America resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all L/C Exposure with respect thereto (including the right
to require the Lenders to make Base Rate Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.16(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Advances or fund risk participations in
outstanding Swingline Advances pursuant to Section 2.04(c). Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(B) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements


76     
NAI-1502274953v9

--------------------------------------------------------------------------------





satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
SECTION 8.08    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates,
its auditors and its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.18(c) or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrowers and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating a Borrower or its Subsidiaries or the credit facilities provided
hereunder or (B) the provider of any Platform or other electronic delivery
service used by the Agent, the Issuing Bank and/or the Swingline Lender to
deliver Borrower Materials or notices to the Lenders or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Borrowers or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than a Borrower. For purposes of this Section, “Information”
means all information received from any Borrower or any Subsidiary relating to
the Borrowers or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by a Borrower or any
Subsidiary, provided that, in the case of information received from a Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.


(b)    Non-Public Information. Each of the Agent, the Lenders and the Issuing
Bank acknowledges that (i) the Information may include material non-public
information concerning a Borrower or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable law, including United States federal and state
securities laws.


(c)    Press Releases. The Borrowers and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Agent or any Lender or


77     
NAI-1502274953v9

--------------------------------------------------------------------------------





their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Agent, unless (and only to
the extent that) a Borrower or such Affiliate is required to do so under law and
then, in any event the Borrowers or such Affiliate will consult with such Person
before issuing such press release or other public disclosure; provided, however,
that the prohibitions and requirements of this Section 8.08(c) shall not apply
with respect to any public disclosure contained in a report, statements or other
instrument filed with or furnished to the Securities and Exchange Commission,
Nasdaq Stock Market or the Financial Industry Regulatory Authority by either of
the Borrowers.


(d)    Customary Advertising Material. The Borrowers consent to the publication
by the Agent or any Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Borrowers.


SECTION 8.09    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Agent and any Affiliate thereof, the
Arranger and the Lenders are arm’s-length commercial transactions between each
Borrower and their respective Affiliates, on the one hand, and the Agent and, as
applicable, its Affiliates (including the Arranger) and the Lenders and their
Affiliates (collectively, solely for purposes of this Section, the “Lenders”),
on the other hand, (ii) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Agent and its Affiliates (including the
Arranger) and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for any Borrower
or any of their respective Affiliates, or any other Person and (ii) neither the
Agent, any of its Affiliates (including the Arranger) nor any Lender has any
obligation to any Borrower or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Agent and its
Affiliates (including the Arranger) and the Lenders may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Agent, any of its
Affiliates (including the Arranger) nor any Lender has any obligation to
disclose any of such interests to any Borrower or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Agent, any of its
Affiliates (including the Arranger) or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.
SECTION 8.10    Governing Law; Jurisdiction, Etc.
(a)    GOVERNING LAW. THIS AGREEMENT, ANY NOTES AND EACH OF THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR


78     
NAI-1502274953v9

--------------------------------------------------------------------------------





EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
SECTION 8.11    Execution in Counterparts; Electronic Execution. This Agreement
and each of the other Loan Documents may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Agent or the Issuing Bank, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; provided


79     
NAI-1502274953v9

--------------------------------------------------------------------------------





further without limiting the foregoing, upon the request of the Agent, any
electronic signature shall be promptly followed by such manually executed
counterpart
SECTION 8.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.13    USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the Act. Each Borrower agrees to, promptly following a request
by the Agent or any Lender, provide all such other documentation and information
that the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
SECTION 8.14    Replacement of Lenders. If the Borrowers are entitled to replace
a Lender pursuant to the provisions of Section 2.23(b), or if any Lender is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 2.11 and
2.14) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07(b);


(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Advances and its participations in Letter of Credit
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 8.04(e)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable laws.




80     
NAI-1502274953v9

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 8.15    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Advance or other credit
extension, and shall continue in full force and effect as long as any Advance or
any other obligation, debt or liability hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding
SECTION 8.16    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Agent, the Issuing Bank or any Lender, or
the Agent, the Issuing Bank or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent, the Issuing
Bank or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Issuing Bank severally agrees to pay
to the Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the Issuing Bank under clause (b) of the preceding sentence shall
survive the payment in full of the obligations, debts and liabilities under this
Agreement and the other Loan Documents and the termination of this Agreement.
SECTION 8.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of


81     
NAI-1502274953v9

--------------------------------------------------------------------------------





ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as an instrument under seal of
the day and year first above written.
SCHOLASTIC CORPORATION




By: /s/ Gil A. Dickoff      Name:    Gil A. Dickoff
Title:    Senior Vice President and Treasurer




SCHOLASTIC INC.




By: /s/ Gil A. Dickoff      Name:    Gil A. Dickoff
Title:    Senior Vice President and Treasurer



BANK OF AMERICA, N.A.,
as Agent








By: /s/ Erik M. Truette
Name: Erik M. Truette

Title: Vice President



BANK OF AMERICA, N.A.,
as a Lender, as the Swingline Lender, and as Issuing Bank










By: /s/ Jana L. Baker
Name: Jana L. Baker

Title: Senior Vice President







THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender












By: /s/ Cora Phelan
Name: Cora Phelan

Title: Senior Manager


THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender












By: /s/ Keith Hughes
Name: Keith Hughes

Title: Director



BRANCH BANKING AND TRUST COMPANY,
as a Lender and as Documentation Agent












By: /s/ Clare Freimuth
Name: Clare Freimuth

Title: Vice President



CAPITAL ONE NATIONAL ASSOCIATION,
as a Lender and as Co-Agent












By: /s/ Craig W. Trautwein
Name: Craig Trautwein

Title: Senior Vice President



CITIBANK, N.A.,
as a Lender












By: /s/ Varun Gupta
Name: Varun Gupta

Title: Senior Vice President



FIFTH THIRD BANK,
as a Lender and as Co-Agent












By: /s/ Danny K. Sung
Name: Danny K. Sung

Title: Managing Director



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and as Co-Agent












By: /s/ Robert Moravec
Name: Robert Moravec

Title: Senior Vice President




82     
NAI-1502274953v9

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Lender and as Syndication Agent












By: /s/ William A. Demilt Jr.
Name: William A Demilt Jr.

Title: Senior Vice President



HSBC BANK PLC,
as a Lender












By: /s/ Sneha Manohar


Name: Sneha Manohar
Title: Relationship Director





--------------------------------------------------------------------------------






Annex A
COMMITMENTS


Name of Initial Lender
Revolving Credit Commitment 
 
 
Bank of America, N.A.
$71,000,000.00
Wells Fargo Bank, National Association
$65,000,000.00
Branch Banking and Trust Company
$60,000,000.00
Fifth Third Bank
$43,000,000.00
Capital One National Association
$43,000,000.00
HSBC Bank USA, National Association
$33,000,000.00
The Governor and Company of the Bank of Ireland
$25,000,000.00
Citibank, N.A.
$25,000,000.00
HSBC Bank plc
$10,000,000.00
 
 
Total
$375,000,000.00





    

--------------------------------------------------------------------------------







SCHEDULE 1.01(a)
Certain Addresses for Notices


Borrowers:


Scholastic Corporation 557 Broadway
New York, New York 10012
Attention: Gil A. Dickoff, Senior Vice President and Treasurer
Facsimile: (212) 343-6685
Email: GDickoff@scholastic.com
Scholastic Inc. 557 Broadway
New York, New York 10012
Attention: Gil A. Dickoff, Senior Vice President and Treasurer
Facsimile: (212) 343-6685
Email: GDickoff@scholastic.com


And, in the case of an Event of Default, with a copy to:


Scholastic Corporation 557 Broadway
New York, New York 10012 Attention: General Counsel Facsimile: (212) 343-6685
Email: AHedden@scholastic.com


And to:


Scholastic Inc. 557 Broadway
New York, New York 10012 Attention: General Counsel Facsimile: (212) 343-6685
Email: AHedden@scholastic.com
Administrative Agent:


For payments and Requests for Credit Extensions


Bank of America, N.A. 101 N. Tryon Street Charlotte, NC 28255-0001 NC1-001-05-46
Attn: Rita Quesada-Rodgers Phone: (980) 386-9371
Email: rita.quesada-rodgers@baml.com Fax Number: (704) 409-0023
Account No.: 1366072250600
Ref: Scholastic Corporation ABA# 026009593






Other Notices for Administrative Agent
Bank of America, N.A. Agency Management 900 W. Trade Street Charlotte, NC 28255
Phone: (980) 386-2359
Fax Number: (704) 409-0883 Attention: Cynthia Jordan
 
 
L/C Issuer:


Bank of America, N.A. Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Phone: (570) 496-9619
Swingline Lender:


Bank of America, N.A. 101 N. Tryon Street Charlotte, NC 28255-0001 NC1-001-05-46
Attn: Rita Quesada-Rodgers Phone: (980) 386-9371





    

--------------------------------------------------------------------------------






Fax:    (800) 755-8740
Email: tradeclientserviceteamus@baml.com
Attention: Cynthia Jordan

Email: rita.quesada-rodgers@baml.com Fax Number: (704) 409-0023
Account No.: 1366072250600
Ref: Scholastic Corporation ABA# 026009593



Schedule 2.16(h)


EXISTING LETTERS OF CREDIT








Type
Beneficiary
Amount


Standby (Insurance Related)


State of New York as liquidator of Atlantic Mutual




$390,0001

































































































1 It is anticipated that the Existing Letter of Credit will be replaced by a
Letter of Credit issued by the Issuing Bank for the benefit of the above-listed
beneficiary on or about the Effective Date.



Schedule 4.01(i)


SCHOLASTIC CORPORATION SUBSIDIARY LIST
(subsidiaries are indented under its direct parent)
Scholastic Inc.
New York
Scholastic Book Clubs, Inc. Missouri
Scholastic Operations Group L.L.C. Delaware
Scholastic Entertainment Inc. New York
SE Distribution Inc. Delaware
524 Films L.L.C. Delaware
Listen Inn LLC (formerly Retroranch L.L.C.) Delaware
Scholastic Interactive LLC New York
Storyflix Inc New York
Scholastic UK Group L.L.C. Delaware
Scholastic UK Ltd. England
Scholastic Book Clubs Ltd. (formerly Red House    England


Scholastic Ltd. England
Scholastic Ireland Ltd. Ireland
Troubadour Ltd. England
Weston Woods Studios, Inc. Delaware
Georgetown Studios, Inc. Connecticut
Children’s Music Library, Inc. New York
The Scholastic Store, Inc. New York
Scholastic Interactive Xchange, Inc. Delaware
Scholastic Distribution Services L.L.C. Delaware
Soup2Nuts Inc. Delaware
RetroRanch Inc. (formerly Science Court Inc.) Delaware
Klutz California
Sandvik Publishing Ltd. Nevada
Teacher’s Friend Publications, Inc. California
Scholastic Export Inc. Delaware
Learned Realty LLC New York
Scholastic Book Fairs, Inc. Delaware
BTBCAT, INC. Delaware
Scholastic 557 Broadway, LLC Delaware
Scholastic Storia Inc. Delaware
Scholastic Australia Pty. Ltd. Australia
Bookshelf Publishing Australia Pty. Ltd. Australia
Troll School Book Clubs and Fairs Australia Pty. Ltd. Australia
Iread Pty Ltd. Australia
Oldmeadow Booksellers (Aust.) Pty. Ltd. Australia
Scholastic Canada Ltd. Canada
Scholastic Bookfairs Canada Inc. Canada
Scholastic Hong Kong Limited Hong Kong
Scholastic India Private Limited1    India
Scholastic Mexico S. de R. L. de C.V. Mexico
Scholastic New Zealand Ltd. New Zealand
Scholastic Argentina S.R.L. Argentina
Scholastic Education Information Consulting (Shanghai) Co., China
Ltd.
Scholastic International IT Support Centre Private Limited2    India
Scholastic Education International (Singapore) Private Limited Singapore
Grolier Incorporated Delaware
Scholastic at Home Inc. (formerly Grolier Enterprises Inc.) Delaware

































Books Ltd.)




























































































1
1% owned by Scholastic Export Inc.

2
1% owned by Scholastic Export Inc.




Schedule 4.01(i)


SCHOLASTIC CORPORATION SUBSIDIARY LIST
(subsidiaries are indented under its direct parent)
Scholastic Distribution Services L.L.P3
Delaware
Grolier Interactive Inc. Delaware
Scholastic Library Publishing, Inc. Delaware


Grolier Reading Programs Inc. Delaware
Grolier (New York) Incorporated Delaware
Orchard Books, Inc. New York
Publishers World Trade Corporation Delaware
Grolier International, Inc. Delaware
Grolier Overseas Incorporated Delaware
Grolier International Finance Inc. (Philippines) 4    Philippines
Grolier (Malaysia) SDN BHD Malaysia
Grolier International Private Limited (India) India
Grolier Direct Marketing Pty. Ltd. Australia
Grolier Limited (Canada) Canada
Caribe Grolier, Inc. Puerto Rico
Grolier Credit Services (U.K.) Limited England
Grolier International Limited (U.K.) England
Grolier Limited England
Transtutor Limited England
!
Waverley House Limited England











(formerly Grolier Publishing Co., Inc.)
















































































































1% owned by Scholastic Book Services, Inc.
3
60% owned




Schedule 5.02


EXISTING LIENS




The following Liens are outstanding as of the date hereof, all of which relate
to equipment leasing transactions.
Holder
Debtor
Underlying Agreement
UCC Financing Statements


De Lage Landen Financial Services, Inc.




Scholastic Corporation


Equipment Leasing Transaction


Delaware UCC #2012
5011392




CIT Finance LLC




Scholastic Corporation


Equipment Leasing Transaction


Delaware UCC # 20142279768


Konica Minolta Premier Finance




Scholastic Inc.


Premier Lease Agreement No. 7716719-001
New York UCC #
201510296216160
(continution of UCC # 201103295319241)




IBM Credit LLC




Scholastic Inc.


IBM Credit Agreement No. H26907


New York UCC # 201210016100212


Konica Minolta Business Solutions, USA INC




Scholastic Inc.




Lease Agreement


New York UCC # 201303215296718




IBM Credit LLC




Scholastic Inc.


IBM Credit Agreement No. H45758


New York UCC # 201307175768263




Connext Financial /Bank of the West






Scholastic Inc.




Lease Agreement No. 002996-001


New York UCC # 201309185993634 (assigned to Bank of the West) by UCC
# 201310016043577)




Element Financial Corp.




Scholastic Inc.


Equipment Leasing Konica KC554e including attachments and accessories


New York UCC # 201503195280182




EXHIBIT A – FORM OF REVOLVING CREDIT NOTE
Dated: January 5, 2017 FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER],
a
    corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order
of        (the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Revolving Credit Advances made by the Lender
to the Borrower pursuant to the Credit Agreement dated as of January 5, 2017
among the Borrower, [Scholastic Corporation][Scholastic Inc.], the Lender and
certain other lenders parties thereto, Bank of America, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Agent in same day funds. Each Revolving Credit Advance owing to
the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.


This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of Revolving Credit Advances by the Lender
to the Borrower from time to time, the indebtedness of the Borrower resulting
from each such Revolving Credit Advance being evidenced by this Note and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.




[NAME OF BORROWER]




By      Title:



ADVANCES AND PAYMENTS OF PRINCIPAL








Date


Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B-1 – FORM OF NOTICE OF REVOLVING CREDIT BORROWING


Bank of America, N.A., as Agent for the Lenders party
to the Credit Agreement referred to below
101 N. Tryon Street Charlotte, NC 28255-0001 NC1-001-05-46


[Date]


Attention: Agency Management Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
January 5, 2017 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned,[Scholastic Corporation][Scholastic Inc.], certain Lenders
party thereto, and Bank of America, N.A., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Revolving Credit Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Revolving Credit Borrowing (the “Proposed Revolving Credit
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:


(i)The Business Day of the Proposed Revolving Credit Borrowing is
    , 20 .


(ii)The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].


(iii)
The aggregate amount of the Proposed Revolving Credit Borrowing is

$    .


[(iv)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Credit Borrowing is    month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:


(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and



(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.


Very truly yours,




[NAME OF BORROWER]




By
Title:




EXHIBIT B-2 – FORM OF NOTICE OF SWINGLINE BORROWING


Bank of America, N.A., as Agent for the Lenders party
to the Credit Agreement referred to below
101 N. Tryon Street Charlotte, NC 28255-0001 NC1-001-05-46


[Date]


Attention: Agency Management Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
January 5, 2017 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned,[Scholastic Corporation][Scholastic Inc.], certain Lenders
party thereto, and Bank of America, N.A., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.04 of the Credit Agreement
that the undersigned hereby requests a Swingline Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such Swingline Advance (the “Proposed Swingline Advance”) as required by Section
2.04(b) of the Credit Agreement:








20 .
(i)

The Business Day of the proposed Swingline Advance is    ,






(ii)
The aggregate amount of the proposed Swingline Advance is

$    .


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Swingline Advance:


(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Swingline Advance and to the application of the proceeds therefrom, as though
made on and as of such date; and


(B)    no event has occurred and is continuing, or would result from such
Proposed Swingline Advance or from the application of the proceeds therefrom,
that constitutes a Default.



Very truly yours,




[NAME OF BORROWER]




By
Title:








EXHIBIT C – FORM OF ASSIGNMENT AND ASSUMPTION


Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).    [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (a) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other Loan Documents in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the respective facilities identified
below (including, without limitation, the Letters of Credit and the Swingline
Advances included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (a) and (b) above
being referred to herein collectively as [the][an] “Assigned Interest”). Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.


1.
Assignor[s]:         







1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.





2.
Assignee[s]:         





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrowers:    Scholastic Inc., a New York corporation, and Scholastic
Corporation, a Delaware corporation



4.
Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement



5.
Credit Agreement: Credit Agreement, dated as of January 5, 2017 among the
Borrowers, the Lenders and Bank of America, N.A., as Agent, Lender, Issuing
Bank, and Swingline Lender



6.
Assigned Interest:











Assignor[s]2








Assignee[s]3






Facility Assigned4
Aggregate
Amount of Commitment/ Advances
for all Lenders5
Amount
of Commitm ent/ Advances Assigned
Percentage
Assigned of Commitment
/ Loans6






CUSIP
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ]7


Effective Date:    , 20 [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




2List each Assignor, as appropriate.
3
List each Assignee, as appropriate.

4Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”).
5
Amounts in this column and in the column immediately to the right to be adjusted
by the

counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
6Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
7To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




    

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]








By:     


Name:     


Title:     






ASSIGNEE


[NAME OF ASSIGNEE]








By:     


Name:     


Title:     




[Consented to and]8 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent
By:      Name:      Title:     




[Consented to:]9


By:      Name:      Title:     




8
To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

9To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Standard Terms and Conditions for Assignment and Assumption Representations and
Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of each Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by each Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



2.
    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.



3.
    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.




EXHIBIT D – FORM OF OPINION OF COUNSEL FOR THE BORROWERS






[See Attached]



Baker
Baker & McKenzie LLP
452 Fifth Avenue
New York, New York 10018
United States
Tel: +1 212 626 4100
Fax: +1 212 310 1600
www.bakermckenzie.com
McKenzie.










Asia Pacific
Bangkok
Beijing
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta*
Kuala Lumpur*
Manila*
Melbourne
Shanghai
Singapore
Sydney
Taipei
Tokyo


Europe, Middle East
& Africa
Abu Dhabi
Almaty
Amsterdam
Antwerp
Bahrain
Baku
Barcelona
Berlin
Brussels
Budapest
Cairo
Doha
Dusseldorf
Frankfurt/Main
Geneva
Istanbul
Kyiv
London
Luxembourg
Madrid
Milan
Moscow
Munich
Paris
Prague
Riyadh
Rome
St. Petersburg
Stockholm
Vienna
Warsaw
Zurich


Latin America
Bogota
Brasilia*
Buenos Aires
Caracas
Guadalajara
Juarez
Mexico City
Monterrey
Porto Alegre*
Rio de Janeiro*
Santiago
Sao Paulo*
Tijuana
Valencia


North America
Chicago
Dallas
Houston
Miami
New York
Palo Alto
San Diego
San Francisco
Toronto
Washington, DC


* Associated Firm


January 5, 2017
To the Lenders that are parties to the
Credit Agreement referred to
below, and Bank of America, N.A.,
as Administrative Agent


Re:    Scholastic Corporation and Scholastic Inc. - Credit Agreement


Ladies and Gentlemen:
We have acted as special New York counsel for Scholastic Corporation, a Delaware
corporation (the “Holding Company”), and Scholastic Inc., a New York corporation
(the “Operating Company”; the Holding Company and the Operating Company are,
collectively, the “Borrowers” and, individually, each a “Borrower”), in
connection with that certain Credit Agreement, dated as of January 5, 2017 (the
“Credit Agreement”), among (i) the Borrowers, (ii) the lenders that are parties
thereto on the date hereof (the “Lenders”) and (iii) Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders. This opinion
letter is being delivered pursuant to Section 3.01(f)(iv) of the Credit
Agreement. Unless otherwise defined herein, each capitalized term used herein
that is defined in the Credit Agreement has the meaning given such term in the
Credit Agreement.
In rendering the opinions set forth herein, we have reviewed the Credit
Agreement, each promissory note being delivered to the Lenders requesting same
on the date hereof (the “Notes” and each, a “Note”) and such other records,
documents and matters of law that we have considered necessary or appropriate in
the circumstances for purposes of the opinions expressed herein. As to questions
of fact material to such opinions, we have relied upon the representations and
warranties made by the parties to the Credit Agreement. In rendering the
opinions hereinafter expressed, we have, with your consent, relied only upon our
examination of the foregoing documents, and we have made no independent
verification of the factual matters set forth in such documents.
Based on and subject to the foregoing and subject further to the assumptions,
exceptions, limitations and qualifications hereinafter stated, we are of the
opinion that:
1.The Holding Company is a validly existing corporation and in good standing
under the laws of the State of Delaware.
Baker & McKenzie LLP is a member of Baker & McKenzie International, a Swiss
Verein.


Baker
McKenzie.






2.    The Operating Company is a validly existing corporation and in good
standing under the laws of the State of New York.
3.    Each Borrower has the corporate power and authority to execute, deliver,
and perform its obligations under the Credit Agreement and each Note.
4.    The execution and delivery of, and performance by each Borrower of its
obligations under, the Credit Agreement and each Note have been duly authorized
by all necessary corporate action on the part of each Borrower.
5.    The Credit Agreement and each Note have been duly executed and delivered
by each Borrower and each constitutes the valid and binding agreement of each
Borrower, enforceable against each Borrower in accordance with their respective
terms.
6.    The execution and delivery by each Borrower of, and the consummation by
each Borrower of the transactions contemplated by, the Credit Agreement do not
(a) result in any violation by either Borrower of (i) any United States or
Delaware or New York State statute or governmental rule or regulation (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System)
applicable to it, (ii) such Borrower’s certificate of incorporation or bylaws or
(iii) to our knowledge, any court decree or order binding on the Borrowers, and
(b) require any filing or registration with, or approval or consent of any
governmental authority of the State of Delaware, the State of New York or the
United States of America that has not been obtained.
7.    No Borrower is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
The opinions expressed above are subject to the following assumptions,
exceptions, limitations and qualifications:
(a)    We have assumed that (i) each of the representations and warranties of
each Borrower in the Credit Agreement and in any related schedules or exhibits
is true and correct, (ii) all certificates and other statements, documents,
records and financial statements reviewed by us are accurate and complete, (iii)
all signatures on all documents reviewed by us are genuine, (iv) all documents
submitted to us as originals are true and complete, (v) all documents submitted
as copies are true and complete copies of the originals thereof, (vi) each
natural person signing any document reviewed by us had the legal capacity to do
so and to perform his or her obligations thereunder, (vii) each person signing
in a representative capacity any document reviewed by us had authority to sign
in such capacity, (viii) there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence and (ix) there are no
agreements or understandings among the parties, written or oral, and there is no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Credit Agreement.


Baker
McKenzie.






(b)    Except to the extent that we expressly opine as to any of the following
matters with respect to each Borrower above: (i) the execution and delivery of
the Credit Agreement is within the power and authority of, and have been duly
authorized by all necessary organizational proceedings on the part of, all
parties to such document, (ii) the Credit Agreement has been duly executed and
delivered by all such parties, (iii) the Credit Agreement constitutes the valid
and binding obligation of all such parties, enforceable against such parties in
accordance with its terms and (iv) that the status of the Credit Agreement as a
legally valid and binding obligation of the parties is not affected by any (A)
breach of, or default under, any agreement or instrument, (B) violation of any
statute, rule, regulation or court or governmental order or (C) failure to
obtain any required consent, approval or authorization from, or make any
required registration, declaration or filing with, any governmental authority.
(c)    The opinions expressed above are subject to laws relating to bankruptcy,
insolvency, fraudulent conveyance, reorganization, liquidation, moratorium and
other similar laws affecting creditors’ rights generally, general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including but not limited to principles limiting the availability of specific
performance and injunctive relief, and concepts of materiality, reasonableness,
good faith and fair dealing and concepts of comity. Without limiting the
generality of the foregoing, we note that a court might hold that a technical
and nonmaterial default under the Credit Agreement does not give rise to a right
of the Administrative Agent and the Lenders to exercise certain remedies
including, without limitation, acceleration.
(d)     We express no opinion regarding: (i) any severability provision in the
Credit Agreement; or (ii) any provision of the Credit Agreement that purports to
(A) require a premium or make-whole payment in connection with a prepayment, (B)
impose penalties or forfeitures, late payment charges or an increase in interest
rate upon delinquency in payment or the occurrence of a default, (C) require
payment of attorney’s fees, except to the extent a court determines such fees to
be reasonable, (D) appoint any person as the attorney-in-fact of any other
person, (E) provide that all rights or remedies of any party are cumulative and
may be enforced in addition to any other right or remedy and that the election
of a particular remedy does not preclude recourse to one or more remedies, (F)
permit setoff in the absence of mutuality between the parties, (G) confer
subject matter jurisdiction on a federal court to adjudicate any controversy in
any situation in which such court would not have subject matter jurisdiction,
(H) waive the right to jury trial or any right to object to the laying of venue
or any claim that an action or proceeding has been brought in an inconvenient
forum or (I) waive illegality as a defense to the performance of contract
obligations. We express no opinion with respect to provisions purporting to
indemnify, release, exculpate, hold harmless or exempt any person or entity from
liability for its own gross negligence, recklessness, willful misconduct or
unlawful conduct or to the extent that such provisions are otherwise against
public policy.


Baker
McKenzie.






(e)    In rendering the opinion set forth in paragraph 1 above, we have relied
solely on the certificate of the Delaware Secretary of State that we received in
response to a December 29, 2016 request for confirmation of the existence and
good standing of the Holding Company.
(f)    In rendering the opinion set forth in paragraph 2 above, we have relied
solely on the certificate of the New York Secretary of State that we received in
response to a December 29, 2016 request for confirmation of the existence and
good standing of the Operating Company.
(g)    Our opinion with respect to the enforceability of the choice of law and
choice of forum provisions of the Credit Agreement is rendered in reliance on
Sections 5-1401 and 5-1402 of the New York General Obligations Law and Section
327(b) of the New York Civil Practice Law and Rules and is subject to the
qualifications that such enforceability (i) may be limited by public policy
considerations of any jurisdiction, other than the State of New York, in which
enforcement of such provisions, or of a judgment upon an agreement containing
such provisions, is sought and (ii) does not apply to the extent provided in
Section 1-301(c) of the Uniform Commercial Code as in effect in New York.
Accordingly, we express no opinion as to the effect of the law of any
jurisdiction (other than the State of New York) as to the choice of law in the
Credit Agreement (including, without limitation, whether any court outside the
State of New York would honor the choice of New York law as the governing law of
the Credit Agreement).
(h)    We have assumed that the Borrowers will comply with the covenants in the
Credit Agreement as to the application of proceeds.
(i)    We express no opinion as to any provision of the Credit Agreement to the
extent that it generally excuses liability or generally limits remedies
prescribed by Article 5 of the Uniform Commercial Code.
(j)    We express no opinion as to the effect of the law of any jurisdiction
(other than New York) wherein the Administrative Agent or any Lender may be
located or wherein the enforcement of the Credit Agreement may be sought that
limits the rates of interest legally chargeable or collectible.
(k)    We express no opinion as to as to the effect of any law relating to the
tax, legal or regulatory status of the Administrative Agent or any Lender or the
involvement by any such Person in the transactions contemplated by the Credit
Agreement.
(l)    Where a statement is qualified by “to our knowledge” or any similar
phrase, that knowledge is limited to the actual knowledge of lawyers currently
in this firm who have been involved in representing the Borrowers in connection
with the Credit Agreement and the Notes. We have not undertaken any independent
investigation to determine the accuracy of any such statement, and no inference
as to our knowledge of


Baker
McKenzie.






any matters bearing on the accuracy of any such statement should be drawn from
the fact of our representation of the Borrowers.


We are admitted to practice in the State of New York. The opinions expressed
above are limited to the federal laws of the United States of America, the
internal laws of the State of New York and the General Corporation Law of the
State of Delaware, and we express no opinion with respect to the effect or
application of any other laws of any other jurisdiction; provided that the laws
covered by this opinion letter do not include federal or state securities or
blue sky laws (except to the extent of our opinions in paragraphs 6 (to the
extent such paragraph addresses Regulations T, U and X) and 7 above), the
Commodities Exchange Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, tax laws, antitrust laws, environmental laws or pension laws,
or, in each case any rules or regulations thereunder. In addition, our opinions
as to violations of law and governmental consents, filings, registrations and
the like cover only laws that in our experience are customarily applicable to
transactions of the type contemplated by the Credit Agreement and involving
unregulated entities. With respect to any matters concerning the General
Corporation Law of the State of Delaware in the opinions set forth herein, we
draw your attention to the fact that (i) we are not admitted to the Bar of such
State and (ii) any such opinions concerning such law are based solely on our
review of the statutory language of the General Corporation Law of the State of
Delaware as set forth on the official website of the State of Delaware available
at http://delcode.delaware.gov/title8/c001/, and not on any legislative history,
administrative or judicial interpretations, rules, regulations, guidelines or
releases concerning such law and we have assumed that such publication
accurately sets forth the provisions of such law as in effect on the date
hereof. Our opinions above do not extend to licenses, permits and approvals
necessary for the conduct of the business of the parties to the Credit
Agreement.
This opinion letter has been prepared and given in accordance with the customary
practice of those lawyers licensed to practice law in the State of New York who
regularly give opinions of the kind, type and nature as those matters contained
herein. The addressees hereof have agreed that the interpretation of this
opinion letter shall be based upon the customary practice of those lawyers
licensed to practice law in the State of New York who regularly give opinions of
the kind, type and nature as those matters contained herein.
This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated. This opinion
letter may not be relied upon by any person or entity other than you, quoted in
whole or in part in any report or document, furnished to any other person or
entity (other than your legal counsel, other applicable advisors and employees
and as may be required by applicable law) or relied upon for any purpose other
than in connection with the transactions described in the Credit Agreement
without our prior written approval.


Baker
McKenzie.






Notwithstanding the foregoing, at your request, we consent to reliance on this
opinion letter by any future assignee of your interest in the loans under the
Credit Agreement; provided that the assignment is made and consented to in
accordance with the express provisions of Section 8.07 of the Credit Agreement.
Our consent to reliance on this opinion letter by any future assignee is also on
the condition and understanding that: (w) in no event shall any assignee have
any greater rights with respect hereto than the original addressees of this
opinion letter on the date hereof nor, in the case of any additional lender that
becomes a lender by assignment, any greater rights than its assignor; (x) in
furtherance of and not in limitation of the foregoing, our consent to such
reliance shall in no event constitute a reissuance of the opinions expressed
herein or otherwise extend any statute of limitations period applicable hereto
on the date hereof; (y) we have no responsibility or obligation to update this
opinion letter, to consider its applicability or correctness to any assignee
other than the named addressee(s) hereof or to take into account changes in law,
facts or any other developments of which we may later become aware; and (z) any
such reliance by an assignee also must be actual and reasonable under the
circumstances existing at the time of assignment, including any circumstances
relating to changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.
This opinion letter is rendered as of the date hereof and we undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.
Very truly yours,






BAKER & McKENZIE LLP







--------------------------------------------------------------------------------






EXHIBIT E – FORM OF FINANCIAL COVENANTS COMPLIANCE CERTIFICATE


FINANCIAL COVENANTS COMPLIANCE CERTIFICATE


respecting SCHOLASTIC CORPORATION
and SCHOLASTIC INC.
[MONTH and DATE], 20 _


Pursuant to the Credit Agreement dated as of January 5, 2017 (as the same may be
supplemented, modified, amended or restated from time to time in the manner
provided therein, the “Credit Agreement”), the undersigned, being respectively,
the [PRINT TITLE] of Scholastic Corporation and the [PRINT TITLE] of Scholastic
Inc. (individually, a “Borrower” and, collectively, the “Borrowers”), hereby
certify to Bank of America, N.A., as Agent (the “Agent”), and to each of the
Lenders, as of the date hereof that:


(a)the representations and warranties contained in Section 4.01 are correct as
though made on and as of the date hereof;


(b)
no event has occurred and is continuing that constitutes a Default; and



(c)attached hereto are the calculations of, and the confirmations of the
Borrowers’ compliance with, the financial covenants set forth in Section 5.03 of
the Credit Agreement.


Capitalized terms and non-capitalized words and phrases used and not otherwise
defined in this Certificate shall have the meanings respectively assigned to
them in the Lender and by counsel to the Agent in giving any opinion or advice
requested of such counsel.




(SIGNATURE)


DATE SIGNED:    , 20     


(SIGNATURE)


DATE SIGNED:    , 20     



SCHOLASTIC $375MM CREDIT AGREEMENT AS OF JANUARY 5, 2017


ATTACHMENT
COVENANT COMPLIANCE CALCULATIONS PURSUANT TO SECTION 5.03


CONSOLIDATED DEBT COVENANT RATIO


THE FOLLOWING CALCULATION DEMONSTRATES COMPLIANCE WITH SECTION 5.03(a), OF THE
CREDIT AGREEMENT DATED JANUARY 5, 2017, WHICH STATES THAT THE BORROWERS SHALL
MAINTAIN AT ALL TIMES A CONSOLIDATED DEBT RATIO OF NOT MORE THAN 0.600:1.




SECTION 5.03(a) CALCULATION FOR THE QUARTER ENDED    [
(AMOUNTS IN MILLIONS)


TOTAL CONSOLIDATED DEBT    $
TOTAL CONSOLIDATED DEBT AND EQUITY    $

]    RATIO





CONSOLIDATED DEBT RATIO CALCULATION
SHORT TERM DEBT    $
CURRENT CAPITAL LEASE OBLIGATION
NON-CURRENT CAPITAL LEASE OBLIGATION SCHOLASTIC LONG TERM DEBT


TOTAL CONSOLIDATED DEBT    $




ADD:


TOTAL STOCKHOLDER’S EQUITY    $
FAS 158 ADJUSTMENT
PERMANENT ADJUSTMENT TO EQUITY DUE TO ADOPTION OF FAS 158 TOTAL PREFERRED STOCK





TOTAL CONSOLIDATED DEBT AND EQUITY    $


CONSOLIDATED INTEREST COVERAGE RATIO


THE FOLLOWING CALCULATION DEMONSTRATES COMPLIANCE WITH SECTION 5.03(b), OF THE
CREDIT AGREEMENT DATED JANUARY 5, 2017, WHICH STATES THAT THE BORROWERS SHALL
MAINTAIN AS OF THE LAST DAY OF EACH OF THEIR FISCAL QUARTERS A CONSOLIDATED
INTEREST COVERAGE RATIO OF NOT LESS THAN 3.50:1.









--------------------------------------------------------------------------------






SECTION 5.03(b) CALCULATION FOR THE QUARTER ENDED    [
(AMOUNTS IN MILLIONS)


CONSOLIDATED INTEREST COVERAGE AMOUNT    $
GROSS INTEREST EXPENSE    $

]    RATIO





CONSOLIDATED INTEREST COVERAGE RATIO


ADD:    NET INCOME    $
PROVISION FOR TAXES DEPRECIATION INTANGIBLE AMORTIZATION GROSS INTEREST EXPENSE
EXTRAORDINARY NON-CASH LOSS








LESS:

$


EXTRAORDINARY NON-CASH GAINS    $





CONSOLIDATED INTEREST COVERAGE AMOUNT    $



EXHIBIT F – LIST OF CLOSING DOCUMENTS






1.
Credit Agreement



2.
Revolving Credit Notes in favor of each Lender



3.
Secretary’s Certificate of each Borrower attaching



(a)
Recently certified certificate of incorporation



(b)
Bylaws



(c)
Resolutions



(d)
Certificate of Good Standing



(e)
Certificate of Incumbency



4.
Officer’s Closing Certificate



5.
Legal Opinion




EXHIBIT H-1 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE






(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of January 5, 2017 by
and among Scholastic Inc., a New York corporation (“Scholastic Inc.”),
Scholastic Corporation, a Delaware corporation (“Scholastic Corp” and, together
with Scholastic Inc., the “Borrowers” and each, a “Borrower”), the Lenders and
Bank of America, N.A., as Agent, Issuing Bank and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”). Pursuant to the provisions of Section 2.14 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the Advance(s) (as well as any Note(s) evidencing such
Advance(s)) in respect of which it is providing this certificate, (b) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(c) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, and (d) it is not a
controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Agent and each Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
each Borrower and the Agent, and (b) the undersigned shall have at all times
furnished each Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.








[NAME OF FOREIGN LENDER]












By:     


Name:     


Title:     



Date:    ,     







--------------------------------------------------------------------------------






EXHIBIT H-2 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of January 5, 2017 by
and among Scholastic Inc., a New York corporation (“Scholastic Inc.”),
Scholastic Corporation, a Delaware corporation (“Scholastic Corp” and, together
with Scholastic Inc., the “Borrowers” and each, a “Borrower”), the Lenders and
Bank of America, N.A., as Agent, Issuing Bank and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”). Pursuant to the provisions of Section 2.14 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (c) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (d) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.








[NAME OF PARTICIPANT]












By:     


Name:     


Title:     






Date:    ,     



EXHIBIT H-3 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE






(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of January 5, 2017 by
and among Scholastic Inc., a New York corporation (“Scholastic Inc.”),
Scholastic Corporation, a Delaware corporation (“Scholastic Corp” and, together
with Scholastic Inc., the “Borrowers” and each, a “Borrower”), the Lenders and
Bank of America, N.A., as Agent, Issuing Bank and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”). Pursuant to the provisions of Section 2.14 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the participation in respect of which it is providing this certificate, (b)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (e) none of its direct or indirect partners/members
is a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
(as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E (as applicable) from each of such partner's/member's beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]








By:     


Name:     


Title:     







Date:    ,     



EXHIBIT H-4 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE






(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of January 5, 2017 by
and among Scholastic Inc., a New York corporation (“Scholastic Inc.”),
Scholastic Corporation, a Delaware corporation (“Scholastic Corp” and, together
with Scholastic Inc., the “Borrowers” and each, a “Borrower”), the Lenders and
Bank of America, N.A., as Agent, Issuing Bank and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”). Pursuant to the provisions of Section 2.14 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (c) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (d) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Agent and each Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
(as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E (as applicable) from each of such partner's/member's beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform each Borrower and
the Agent, and (ii) the undersigned shall have at all times furnished each
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]








By:     


Name:     



Title:     


Date:    ,     





